Exhibit 10.1
LEASE
CANDLEWOOD OFFICE CENTER
2600 TROY CENTER DRIVE
TROY, MICHIGAN
KIRTS OFFICE CENTER ASSOCIATES, L.L.C.
AS LANDLORD,
AND
SOMANETICS CORPORATION
AS TENANT
DATE: July 22, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Section Page
 
           
1.
  Basic Lease Terms and Provisions     1  
2.
  Premises     2  
3.
  Contingency for Lender Approval/Term     3  
4.
  Rent     7  
5.
  Operating Expenses     8  
6.
  Character of Occupancy     10  
7.
  Services and Utilities     11  
8.
  Quiet Enjoyment     12  
9.
  Maintenance and Repairs     12  
10.
  Alterations and Additions     13  
11.
  Entry by Landlord     14  
12.
  Construction Liens     14  
13.
  Damage to Property, Injury to Persons     15  
14.
  Insurance     16  
15.
  Damage or Destruction to Building     17  
16.
  Condemnation     17  
17.
  Assignment and Subletting     18  
18.
  Estoppel Certificate     19  
19.
  Default     19  
20.
  Completion of Premises     23  
21.
  Removal of Tenant's Property     25  
22.
  Holding Over     26  
23.
  Parking Areas     26  
24.
  Surrender and Notice     26  
25.
  Acceptance of Premises by Tenant     26  
26.
  Subordination and Attornment     26  
27.
  Payments after Termination     28  
28.
  Authorities for Action and Notice     28  
29.
  Security Deposit     29  
30.
  Liability of Landlord     29  
31.
  Brokerage     29  
32.
  Signage     29  
33
  Name of Building Project     29  
34.
  Area of Premises     30  
35.
  Furnishing of Financial Statements     30  
36.
  Miscellaneous     30  
37.
  Representations     32  
38.
  Environmental     33  
39.
  Consent Judgment and Condominium     33  

EXHIBITS

          Exhibit A  
Site Plan/Location of Premises
Exhibit B  
Rules and Regulations
Exhibit C  
Construction Schedule
Schedule 1  
Legal Description of the Building Complex

 



--------------------------------------------------------------------------------



 



CANDLEWOOD OFFICE CENTER
TROY, MICHIGAN
LEASE
     THIS LEASE is made this 22nd day of July, 2009, between KIRTS OFFICE CENTER
ASSOCIATES, L.L.C., a Michigan limited liability company, (“Landlord”), whose
address is Columbia Center, 101 W. Big Beaver Road, Suite 200, Troy, Ml 48084,
and SOMANETICS CORPORATION, a Michigan corporation (“Tenant”) whose address is
1653 East Maple Road, Troy, Michigan 48083.

  1.   Basic Lease Terms and Provisions:

          The following is intended to summarize the principal terms of this
Lease, but is not intended to be all inclusive. In the event that anything
contained in this Paragraph 1 conflicts with other provisions hereinafter
contained in this Lease, the latter shall be deemed to control in the absence of
express statements to the contrary.

  A.   Building: Candlewood Office Center
              2600 Troy Center Drive
              Troy, Michigan     B.   Leased Premises or Premises: Consisting of
all of Unit 2 of the Candlewood Hotel/Office Center Condominium including the
Building located thereon, comprising approximately Forty-seven Thousand Eight
Hundred Sixty-eight (47,868) rentable square feet, and any adjacent lawn area or
parking areas (equal to approximately 204 parking spaces on the date hereof)
included in such Unit (and the right to use all parking spaces granted to the
Landlord under that certain Parking Easement Agreement dated September 25, 1997
recorded at Liber 17955, Page 513, Oakland County Records, as amended by that
certain First Amendment to Parking easement Agreement dated April 20, 1998
recorded at Liber 18576, Page 592 Oakland County Records (the “Parking
Easement”)).     C.   Term: Eighty-seven (87) full calendar months and one
partial month (December, 2009) commencing upon December 15, 2009 (the
“Commencement Date”), and terminating the last day of the eighty-seventh full
calendar month after the Commencement Date (“Termination Date”), all subject to
the terms of Paragraph 20 of the Lease.     D.   Base Rent:

1



--------------------------------------------------------------------------------



 



                                              Annual Per                    
Square Foot Period   Monthly   Annually   Rental Rate
 
                       
Commencement Date through the 15th full calendar month after the Commencement
Date:
  $ 36,898.25     $ 442,779.00     $ 9.25  
 
                       
Months 16-27 after the month in which the Commencment Date occurs:
  $ 37,815.72     $ 453,788.64     $ 9.48  
 
                       
Months 28-39 after the month in which the Commencment Date occurs:
  $ 38,773.08     $ 465,276.96     $ 9.72  
 
                       
Months 40-51 after the month in which the Commencment Date occurs:
  $ 39,730.44     $ 476,765.28     $ 9.96  
 
                       
Months 52-63 after the month in which the Commencment Date occurs:
  $ 40.727.69     $ 488.732.28     $ 10.21  
 
                       
Months 64-75 after the month in which the Commencment Date occurs:
  $ 41,764.83     $ 501,177.96     $ 10.47  
 
                       
Months 76-87 after the month in which the Commencment Date occurs:
  $ 42,801.97     $ 513,623.64     $ 10.73  

  E.   Operating Expenses: Tenant is responsible for all of the Operating
Expenses of the Premises and the Building and the Premises’ pro rata share, if
any, of the expenses of the Building Complex as such terms are defined herein.  
  F.   Use: Office use, assembly and packaging, engineering, research, medical
equipment testing, development, marketing, sales, finance, administration,
product service, storage, shipping and receiving and all other uses permitted by
the City of Troy and applicable law.     G.   Maximum Occupancy [Intentionally
Deleted]     H.   Security Deposit: [Intentionally Deleted]     I.   Broker:
Whitehall Realty Company, CB Richard Ellis and Kirco Management Services, Ltd.  
  J.   Building Complex: All of the land and improvements included within the
Candlewood Hotel/Office Center Condominium.

  2.   Premises:

          Landlord hereby leases to Tenant those certain premises designated on
the Plan attached hereto as Exhibit “A” (the “Premises”), as more particularly
defined in subparagraph B of Paragraph 1 hereof, together with: (i) an exclusive
right to use, subject to the provisions hereof, and that certain Master Deed for
Candlewood Hotel/Office Center Condominium recorded at Liber 17654, Page 812
with the Oakland County, Michigan Register of Deeds (the “Master Deed”), all
appurtenances thereunto, including but not limited to, all limited and general
common elements benefiting Unit 2, including parking areas; and (ii) the rights
of the Landlord under the Parking Easement. This Lease is subject to the terms,
covenants and conditions set forth herein and Tenant and Landlord each covenant
as a material part of the consideration for this Lease to keep and perform each
and all of said terms, covenants and conditions by it to be

2



--------------------------------------------------------------------------------



 



kept and performed and that this Lease is made upon the condition of such
performance. Except as expressly set forth herein, Tenant agrees to accept the
Premises in their “AS IS” “WHERE IS” physical condition and “WITH ALL FAULTS”
with out any agreements, representations or obligations on the part of Landlord
as to the condition of the Premises or Building.
          Notwithstanding anything to the contrary contained in this Lease, if
the Landlord’s construction work to make the Premises Ready for Occupancy shall
contain latent defects discovered within one (1) year from the Commencement
Date, or one (1) year after completion thereof, if later, Tenant shall report
such latent defects to Landlord, whereupon Landlord shall make reasonable
commercial efforts to cause the contractor performing such work to correct such
defect. Landlord shall also obtain, to the extent any personal property is
purchased and installed in the Premises in connection with such construction,
all manufacturers’ warranties in connection with such personal property and
shall make reasonable commercial efforts to cause any defects thereto to be
repaired pursuant to such warranties.
          Provided Tenant is not in default under the Lease beyond any
applicable grace or cure period, Tenant or a Permitted Assignee (as hereinafter
defined), but not any other assignee or sublessee, this right being personal to
the original Tenant and a Permitted Assignee, shall have the right to expand the
Premises (the “Expansion”) subject to the following conditions: (i) Tenant and
Landlord shall work collaboratively to provide plans and specifications
reasonably acceptable to Landlord and Tenant; (ii) the party performing such
construction work shall be able to obtain any and all necessary consents or
approvals for construction of the improvements; (iii) all such improvements
shall comply in all respects with all applicable laws and ordinances; (iv) if
Landlord is performing the work, Kirco Manix Construction, LLC, or an affiliate
of Landlord, shall be retained as the general contractor or to provide
construction management services at its then prevailing rates; (v) the party
performing such work shall provide lien waivers and title insurance coverage as
such construction progresses; and (vi) if the Tenant is the party performing
such work, Tenant shall comply with all other requirements of this Lease
relating to Alterations, as set forth in Article 10 hereof, with regard to such
Expansion. The Base Rent, any increases thereto and the timing of the
construction of the Expansion shall be agreed upon between Landlord and Tenant
as set forth below.
          Tenant shall notify Landlord of its desire to have the Expansion
built, which notice shall include the approximate parameters of the desired
Expansion, including the approximate square footage and location of the
Expansion. The parties shall negotiate, in good faith, within ninety (90) days
after Landlord’s receipt of Tenant’s notice, the Base Rent for the Expansion,
including any increases thereto; the timing of the construction of the
Expansion; and all other matters; and Landlord shall determine the availability
of equity for, and the availability and rates of financing of, the construction
of such Expansion. In the event that the parties fail to agree upon the terms
and conditions of the construction and leasing of the Expansion within such
ninety (90) day period, Tenant shall have the right to proceed to construct the
Expansion, at its sole cost and expense, pursuant to the terms and conditions
set forth in the immediately preceding paragraph and the other provisions of
this Lease relating to Alterations, except that Tenant shall select the general
contractor or construction manager who will be undertaking the work, subject to
Landlord’s consent which shall not be unreasonably withheld, delayed or
conditioned. Notwithstanding the foregoing, if Tenant constructs the Expansion,
as set forth in the preceding sentence, Kirco Manix Construction, LLC, or an
affiliate of Landlord, shall have the right to bid on the construction work. If
the Tenant constructs the Expansion, at its sole cost and expense, the Base Rent
shall not be increased as a result of the construction of the Expansion. The
parties shall execute and deliver an amendment to this Lease consistent with the
foregoing prior to the construction of the Expansion in form and substance
reasonably satisfactory to Landlord and Tenant. Neither Landlord nor Tenant
shall be obligated to pay any additional brokerage commission in connection with
the leasing of the Expansion except if Tenant has engaged Whitehall Realty
Company dba Whitehall Real Estates Interests (“Whitehall”) to represent Tenant
in connection with such Expansion, and Whitehall takes an active part in such
negotiations, Landlord shall be obligated to pay Whitehall a brokerage
commission pursuant to a separate Registration and Commission Agreement between
Landlord and Whitehall dated April 29, 2009.

  3.   Contingency for Lender Approval/Term:

  (a)   It is acknowledged that this Lease is subject to, and the following
items are conditions precedent to, the Landlord’s obligations under this Lease:
(i) the approval of the existing mortgagee of the Premises as of the date
hereof, Flagstar Bank, successor in interest to Metropolitan Realty Company,
L.L.C. (“Flagstar”) to the terms and conditions of this Lease

3



--------------------------------------------------------------------------------



 



      (“Lender Lease Approval”); and (ii) the closing of a modification of the
loan secured by the Premises between Landlord and Flagstar (“Loan Closing”).
Landlord shall make reasonable commercial efforts promptly after execution of
this Lease, to obtain Lender Lease Approval and to cause the Loan Closing to
occur. Landlord shall notify Tenant when it has obtained Lender Lease Approval
and/or Loan Closing and, shall further provide a Schedule of Construction for
Tenant’s review and approval, if different from Exhibit C attached hereto. Upon
Landlord and Tenant agreeing upon a Schedule of Construction, if different from
Exhibit C attached hereto, the parties shall execute a side letter agreement
containing such schedule which shall replace Exhibit C attached hereto. In the
event that Lender Lease Approval and Loan Closing do not occur within thirty
(30) days after the date of the full execution of this Lease, Landlord shall
have the right to terminate this Lease by written notice to Tenant within five
(5) business days after the expiration of such thirty (30) day period.     (b)  
The term of this Lease shall be for the period referred to in subparagraph C of
Paragraph 1 hereof (the “Primary Lease Term”) commencing at 12:01 a.m. on the
Commencement Date, and terminating at 12:00 midnight on the Termination Date,
unless sooner terminated pursuant to this Lease.     (c)   If the Term begins on
a day other than on the first day of the month, Tenant shall pay proportionate
rent at the same monthly rate as set forth in Paragraph 1.D. hereof (also in
advance) for such partial month and the abatement provided below will apply and
all other terms and conditions of this Lease shall be in force and effect during
such partial month. In the event Landlord fails to deliver the Premises on the
Commencement Date because the Premises are not then Ready for Occupancy (as
hereinafter defined) or for any other cause beyond Landlord’s control, except as
otherwise provided herein, Landlord shall not be liable to Tenant for any
damages as a result of Landlord’s delay in delivering the Premises and the
Commencement Date shall be postponed until such date as the Premises are Ready
for Occupancy and the Termination Date shall be postponed for a like number of
days. Upon delivery of the Premises ready for Occupancy the parties agree to
enter into a Supplement to Lease or a Suite Acceptance Letter which shall
stipulate the Commencement Date and Termination Date of this Lease.        
Notwithstanding the foregoing, should the Commencement Date not have occurred on
or before December 15, 2009, subject to (aa) an extension of one day for each
day beyond the date Tenant is required to respond to Landlord’s plans pursuant
to Paragraph 20 hereof that Tenant fails to so respond, (bb) extension for any
delays in the Premises being Ready for Occupancy due to the acts or omissions of
Tenant, or its subtenants, assignees, and their respective partners,
stockholders, members, directors, officers, agents, employees, contractors,
clients, customers and invitees (collectively “Tenant’s Parties”), and
(cc) exension for any force majeure events (as maybe extended, the “Proposed
Delivery Date”), Tenant shall receive a credit against Base Rent in the amount
equal to: (i) Five Hundred Dollars ($500) per day for each of the first
thirty-one (31) days between the Proposed Delivery Date and the Commencement
Date when the Commencement Date does not occur; (ii) Seven Hundred and Fifty
Dollars ($750) per day for each of the next thirty-one (31) days (days 32-62)
between the Proposed Delivery Date and the Commencement Date for when the
Commencement Date does not occur; and (iii) One Thousand Five Hundred Dollars
($1,500) per day for each of the next thirty (30) days (days 63-92) between the
Proposed Delivery Date and the Commencement Date for when the Commencement Date
does not occur.         Subject to (aa) an extension of one day for each day
beyond the date Tenant is required to respond to Landlord’s plans pursuant to
Paragraph 20 hereof that Tenant fails to so respond, (bb) extension for any
delays in the Premises being Ready for Occupancy due to the acts or omissions of
Tenant’s Parties, and (cc) extension for any force majeure events, if the
Premises are not Ready for Occupancy on or before February 1, 2010 (as such date
may be so extended, the “Outside Delivery Date”), then Tenant

4



--------------------------------------------------------------------------------



 



      shall have the option, on Landlord’s behalf, to perform or cause to be
performed the construction work required to make the Premises Ready for
Occupancy by providing written notice to Landlord within ten (10) business days
after the Outside Delivery Date. Should Tenant not deliver such written notice
to Landlord within the 10 business day period specified above, Tenant
irrevocably shall have waived its right to perform such construction work under
this paragraph. Should Landlord make the Premises Ready for Occupancy within ten
(10) business days after receipt of Tenant’s notice hereunder, then Tenant’s
election to exercise its self-help right hereunder automatically shall be null
and void, Tenant shall occupy the Premises and the Commencement Date shall be
deemed to have occurred.         In the event that Tenant performs the
Landlord’s construction work required to make the Premises Ready for Occupancy
pusuant to the foregoing paragraph Tenant shall be entitled to recover from
Landlord Tenant’s reasonable costs and expenses in connection with the exercise
of such right. Tenant shall provide an invoice with reasonable supporting
documentation and Landlord shall pay Tenant for such costs within thirty
(30) days after receipt of such invoice.         The rent credits and the
self-help remedy specified above shall be Tenant’s sole and exclusive remedies
against Landlord for its failure to complete the Premises on a timely basis and
deliver the Premises Ready for Occupancy to Tenant. In recognition that Landlord
must make payments under its mortgage of the Premises, Tenant agrees that the
credit against Base Rent may not exceed more than twenty-five percent (25%) of
the Base Rent in any month during the Term.         Provided that Tenant does
not interfere with the Landlord’s work in preparing the Premises to be Ready for
Occupancy, Landlord hereby grants to Tenant a license to access the Premises
prior to the Commencement Date to allow Tenant to prepare the Premises for
Tenant’s use and occupancy, including the installation of Tenant’s equipment,
improvements, inventory and personal property and all other work deemed
necessary or desirable by Tenant to open and operate the Premises, (collectively
“Tenant’s FF&E”), for a period of thirty (30) days prior to the Commencement
Date subject to such reasonable conditions as Landlord may deem necessary,
including Tenant obtaining all insurance required to be obtained under the terms
hereof.     (d)   Subject to Tenant not being in default of this Lease beyond
any applicable grace or cure period at the time it notifies Landlord of its
desire to renew through and including the execution of a lease amendment
providing for such renewal, Tenant or a Permitted Assignee, but not any other
assignee or sublessee, this right being personal to the original Tenant and a
Permitted Assignee, shall have two (2) consecutive options to renew this Lease
(the “Renewal Option(s)”) for a term of five (5) years each for all, but not
less than all, of the Premises (the “Renewal Term(s)”) as may be expanded
hereunder, commencing on the day after the Expiration Date or the expiration of
the first Renewal Term, as applicable, and expiring on the date which is five
(5) years thereafter, on the same terms and conditions as set forth herein
except that the Base Rent for the relevant Renewal Term shall be the amount
agreed upon by the parties pursuant to the terms and conditions set forth in
this Section 3(d).         In order to exercise a Renewal Option, Tenant must
deliver to Landlord written notice of exercise no earlier than twelve
(12) months and no later than nine (9) months prior to the Expiration Date or
the expiration of the previous Renewal Term, as applicable.         Within
ninety (90) days after receipt of notice that Tenant desires to exercise a
Renewal Option, the parties shall negotiate, in good faith, the Base Rent for
the Renewal Term and any annual increases to the same. In the event that the
parties fail to agree upon the the Base Rent for the Renewal Term and any annual
increases to the same within such ninety (90) days after Tenant’s receipt of
Landlord’s notice, Tenant’s notice of election to extend the term shall be null
and void and of no force or effect.

5



--------------------------------------------------------------------------------



 



      In the event Tenant exercises one or more of the Renewal Options in strict
accordance with the terms hereof, Tenant shall execute and deliver an amendment
to this Lease consistent with the foregoing within thirty (30) days after
receipt by Tenant of the subject lease amendment in form and substance
reasonably satisfactory to Landlord.         Landlord shall not perform any
leasehold improvements in connection with the exercise of any Renewal Options
and the Tenant agrees to accept the Premises in its then “AS IS” “WHERE IS”
condition and “WITH ALL FAULTS” on the commencement date of the relevant Renewal
Term, and Tenant shall not be entitled to any credit or allowance or other
economic concession from Landlord for the improvement thereof or otherwise.
Neither Landlord nor Tenant shall be obligated to pay any additional brokerage
commission in connection with the Renewal Options except if Tenant has engaged
Whitehall to represent Tenant in connection with such Renewal Options, and
Whitehall takes an active part in such negotiations, Landlord shall be obligated
to pay Whitehall a brokerage commission pursuant to a separate Registration and
Commission Agreement between Landlord and Whitehall dated April 29, 2009.      
  Tenant shall have no further options to renew the Term beyond the expiration
date of the second Renewal Term. The Renewal Options herein granted shall
automatically terminate and become null and void and of no force or effect upon
the occurrence of any of the following: (1) Tenant either has been or is then
currently in default under this Lease beyond any applicable grace or cure
period, (2) the early termination of this Lease has been exercised by Landlord
or Tenant, (3) the assignment of this Lease by Tenant, or the sublease by Tenant
of the Premises, or any part thereof, except for an assignment of this Lease by
Tenant to a Permitted Assignee, (4) the failure of Tenant to timely or properly
exercise the applicable Renewal Option in strict accordance with the terms of
this Paragraph, or (5) in the case of the exercise of the second Renewal Option,
the failure of Tenant to timely or properly exercise the previous Renewal Option
in strict accordance with the terms of this Paragraph.     (e)   On the last day
of the seventy-fifth (75th) full calendar month of the Term (the “Early
Termination Date”), Tenant or a Permitted Assignee, but not any other assignee
or sublessee, this right being personal to the original Tenant and a Permitted
Assignee, shall have the one time option (the “Termination Option”) to terminate
this Lease by providing written notice to Landlord not more than twelve
(12) full calendar months and not less than nine (9) full calendar months prior
to the Early Termination Date. Tenant’s Termination Option is conditioned upon
Tenant’s compliance with all of the following terms and conditions: (i) Tenant
is not in default, nor has been in default beyond any applicable grace or cure
period, on the date Tenant exercises the Termination Option, or at any time
prior to the Early Termination Date; and (ii) Tenant pays to the Landlord,
concurrently with Tenant’s notice to exercise the Termination Option, a
termination fee equal to the unamortized cost, on a straight line basis over the
entire Term of the cost of the Allowance and brokerage fees paid by Landlord
plus the Base Rent due for the first two (2) months after the Early Termination
Date (the “Termination Fee”). The parties acknowledge that the Landlord’s
damages as a result of such early termination are difficult or impossible to
measure and it is agreed that the Termination Fee is the parties’ reasonable
estimate of such damages and shall be deemed to be liquidated damages and not a
penalty to Tenant. It is agreed between Tenant and Landlord that the Termination
Fee shall not limit Tenant’s requirement to comply with all other obligations
under the Lease. If Tenant does not notify Landlord of its election to exercise
the Termination Option, Tenant will be deemed to have forever waived its
Termination Option and, if so requested by Landlord, Tenant shall execute an
amendment to lease deleting the Termination Option.         In the event Tenant
timely and properly exercises the Termination Option, the Lease Term shall
terminate effective as of the Early Termination Date. Rent shall be paid through
and apportioned as of the Early Termination

6



--------------------------------------------------------------------------------



 



      Date, and neither Landlord nor Tenant shall have any rights, estates,
liabilities or obligations accruing under the Lease after the Early Termination
Date, except such rights and liabilities which, by the terms of the Lease are
obligations of the Tenant or Landlord which survive the expiration of the Lease
Term. The Termination Option shall automatically terminate and become null and
void upon any one of the following: (a) the failure of Tenant to timely or
properly exercise the Termination Option and pay the Termination Fee in strict
accordance with the terms of this Section; or (b) Tenant is, or has been, in
default under this Lease beyond any applicable grace or cure period. In the
event that Tenant validly exercises the Termination Option but does not vacate
the Premises on or before the Early Termination Date such tenancy shall be
deemed to be a holdover tenancy under the terms of the Lease.

  4.   Rent:

          Tenant shall pay to Landlord, as Base Rent for the Premises, the
rental set forth in subparagraph D of Paragraph 1 hereof. Rent for the first
month of the term hereof shall be prorated based upon the number of days during
said month that the Lease Term was in effect. All other rent shall be payable on
the first day of each calendar month during the term hereof. All such rent shall
be paid in advance without notice, abatement, demand, deduction or offset at the
office of the Landlord or to such other place as Landlord may designate in
writing. It is the understanding of the parties that the Base Rent is to be
absolutely “net” to the Landlord and, except as otherwise expressly provided
herein, Tenant shall bear all costs and expenses of whatever kind relating to
the Premises, the Building and the Premises’ pro rata share, if any, of the
expenses of the Building Complex.
          Notwithstanding the foregoing, Base Rent shall abate for the first
three (3) months of the Term (the “Abated Rent”) and if the Commencement Date is
other than the first day of a month the Abated Rent shall apply to the Base Rent
as prorated for that month and the remaining days of the first month abatement
shall be applied to reduce the payment due for the third month of the term so
that Tenant has a total of three full months of Abated Rent. The abatement of
Base Rent provided herein shall not relieve Tenant from the performance of
Tenant’s other obligations under this Lease, including, without limation, the
obligation to pay on a timely basis Operating Expenses, as hereinafter defined,
and all other additional rent and other obligations under this Lease, which
shall become due and payable during the entire Term. In the event of Tenant’s
default hereunder, the entire amount of the Abated Rent shall become immediately
due and payable and Tenant shall, upon demand of Landlord, immediately pay to
Landlord the amount of the Abated Rent. All amounts payable to Landlord under
this Lease, including without limitation Base Rent, shall be paid by Tenant to
Landlord at the address shown above, or such other place as Landlord may
designate in writing from time to time.
          In the event Tenant shall fail to pay, when the same is due and
payable, any installment of the Base Rent or any additional rent to be paid by
Tenant to Landlord under the terms of this Lease, then at Landlord’s election to
do so, such unpaid amounts shall bear interest from the due date thereof to the
date of payment at the rate of two percent (2%) per annum in excess of the prime
or base rate set by JP Morgan Chase Bank, or its successor, as such rate is
increased or decreased, from time to time (the “Default Rate”). In any event,
however, Tenant shall be charged a service charge with respect to each monthly
installment of rental not received by the due date for said installment. Such
service charge shall reimburse Landlord for the additional administrative
expenses incurred by Landlord in connection with the collection of such late
installment of monthly rental. The service charge shall be the greater of five
percent (5%) of the amount over due or unpaid or Fifty and Dollars ($50.00) for
any rental not paid by the seventh (7th) day of the month. Any interest and
service charge to be paid by Tenant pursuant to the foregoing provisions shall
be paid along with the next scheduled installment of Base Rent without any
additional notice whatsoever.

7



--------------------------------------------------------------------------------



 



  5.   Operating Expenses:

  (a)   “Operating Expenses” shall:         Mean all operating expenses of any
kind or nature with respect to the Premises and the Building and the Premises’
pro rata share, if any, of the expenses of the Building Complex as determined in
accordance with generally accepted accounting principles and shall include, but
not be limited to, all general and special real estate or ad valorem taxes or
general or special assessments (which shall be limited to installments falling
due during the Term), sewer rents and charges levied against the Premises by any
governmental or quasi-governmental authority or any taxes or assessments which
shall be levied on the Premises in lieu of or in addition to all or any portion
of any such real estate taxes or assessments, or which shall be levied on the
rentals of the Premises (other than Landlord’s income taxes), but in this case,
the computation shall be made as if this were Landlord’s only building, or which
shall be levied on Landlord as a result of the use, ownership or operation of
the Premises; the cost of Premises supplies; costs incurred in connection with
all energy sources for the common areas of the Building Complex; janitorial
services; general maintenance and normal repair of the Premises, including the
heating and air conditioning systems of the Building, landscaping maintenance,
maintenance, repair, striping and replacement of all parking areas (except for
the work that Landlord has agreed to undertake in this Lease, at its sole cost
and expense, prior to the Commencement Date, as set forth in Paragraph 20
hereof); association assessments or condominium assessments of the Building
Complex allocated to the Premises pursuant to the Master Deed; the costs of
rubbish removal, snow removal and service contracts for the HVAC systems of the
Building; the cost to repair, alter, remove, reconstruct or improve any part of
the Premises as required by governmental requirements in the form of laws,
ordinances, regulations, or otherwise enacted or amended after the date hereof;
the cost of general maintenance and normal repair of the Premises; insurance in
amounts and coverage determined by Landlord or its mortgagee, including fire and
extended coverage, rental interruption, sprinkler leakage, plate glass and
public liability insurance (but Tenant shall have no interest in such insurance
or the proceeds thereof except that Operating Expenses shall not include
expenses reimbursed under such policies); labor costs incurred in the operation
and maintenance of the Premises, including wages and other payments, costs to
Landlord of Workers’ Compensation and disability insurance, payroll taxes, and
welfare fringe benefits for employees directly associated with operating the
Building; professional building management fees; legal, accounting, inspection
and consultation fees incurred in connection with the Premises or any other
inspection or consultation fees required for the normal prudent operation of the
Premises; the cost of any capital improvements to the Premises or of any
machinery or equipment installed in the Premises amortized over the useful life
of such item as determined under the Internal Revenue Code, as reasonably agreed
by Landlord’s and Tenant’s accountant or chief financial officers, as
applicable, plus interest at five percent (5%) of such amortized amount; the
common area costs of the Building Complex; and all other charges properly
allocable to the repair, operation and maintenance of the Premises in accordance
with generally accepted accounting principles.         Operating Expenses will
not include:

  (a)   Replacement of the Building’s roof, walls and foundation;     (b)  
Depreciation on the Building Complex or any areas within it;     (c)   Ground
lease payments, mortgage principal, interest, penalties and charges, financing
and refinancing costs and expenses;     (d)   Costs of replacements to
Landlord’s personal property and equipment;

8



--------------------------------------------------------------------------------



 



  (e)   The cost of repairs or replacements due to casualty or condemnation that
are reimbursed by third parties;     (f)   Any cost or expense due to Landlord’s
breach of this Lease provided that Tenant has timely paid and performed its
obligations under this Lease relating to such item;     (g)   Any income,
estate, inheritance, or other transfer tax and any excess profit, franchise, or
similar taxes on Landlord’s business, except as provided above and any increases
in real property taxes resulting from the sale or transfer of the Premises by
Landlord;     (h)   All costs and expenses (including lease concessions and
allowances), including legal fees, relating to activities for the solicitation
and execution of leases of space in the Building;     (i)   Any cost or expense
related to removal, cleaning, abatement or remediation of “hazardous material”
not directly caused by Tenant and which is not done in the ordinary course of
business on the Premises (e.g., cleanup of accidentally spilled paint as opposed
to cleanup of hazardous substances which are in quantities which violate
environmental laws); and     (j)   Costs to correct construction defects and
latent defects of Landlord’s construction work to make the Premises Ready for
Occupancy within within one (1) year from the Commencement Date, or one (1) year
after completion of such item, if later, which have been reimbursed to the
Landlord pursuant to third-party warranties.

      If Landlord selects an accrual accounting basis for calculating Operating
Expenses, Operating Expenses shall be deemed to have been paid when such
expenses have accrued in accordance with generally accepted accounting
principles.     (b)   It is hereby agreed that during the Term hereof, Tenant
shall pay to Landlord the Operating Expenses. At least thirty (30) days prior to
the Commencment Date, Landlord shall notify Tenant of Landlord’s estimate of the
amount of the Operating Expenses for the remainder of the calendar year in which
the Commencement Date occurs. Beginning with the Commencement Date, the monthly
rent to be paid by Tenant to Landlord shall be increased by an amount equal to
the estimated amount of Operating Expenses for such year divided by the number
of months remaining in the calendar year in which the Commencement Date occurs,
with an adjustment to be made between the parties at a later date as hereinafter
provided. At least thirty (30) days prior to the commencment of the first full
calendar year of the Term and each other calendar year thereafter, Landlord
shall provide a budget for the Operating Expenses of the Premises for Tenant’s
review, which shall specify any anticipated capital expenditures during the
following year in excess of $10,000. In the event that Tenant objects to all or
any part of the budget, Tenant shall notify Landlord within thirty (30) days
after receipt thereof and the parties shall meet and attempt to resolve any
issues. Failure of Tenant to notify Landlord within such thirty-day period shall
be deemed to be Tenant’s approval of such budget. Beginning with the first full
calendar year of the Term, the monthly rent to be paid by Tenant to Landlord
shall be increased by an amount equal to 1/12th of the estimated amount of the
Operating Expenses for such calendar year, with an adjustment to be made between
the parties at a later date as hereinafter provided. Landlord may, by written
notice to Tenant, from time to time, revise its estimate for any year, and
subsequent payments by Tenant for such year shall be based upon such revised
estimate. As soon as practicable following the end of each calendar year during
the Term of this Lease, Landlord shall submit to Tenant a statement setting
forth the amount of the actual Operating Expenses, and the amount actually paid
by Tenant as Operating Expenses, and the difference, if any, between the actual

9



--------------------------------------------------------------------------------



 



      Operating Expenses for the calendar year just completed and the estimated
amount of Operating Expenses (on which its rent was based) and which was paid by
Tenant for such year and, if Tenant has not paid the full amount of actual
Operating Expenses, the balance due shall be paid by Tenant to Landlord within
thirty (30) days after Tenant’s receipt of such statement. In the event that the
actual Operating Expenses for the calendar year just completed was less than the
estimated amount of the Operating Expenses (on which its rent was based) and
which was paid by Tenant for such year Landlord shall give a credit to Tenant in
such amount, against the next payment of Operating Expenses due hereunder. In
addition, with respect to the monthly rent, until Tenant receives Landlord’s
estimate for the new calendar year Tenant’s monthly rent for the new calendar
year shall continue to be paid at the then current rate, but Tenant shall
commence payment to Landlord of the monthly installments of rent on the basis of
the new estimate beginning on the first day of the month following the month in
which Tenant receives such statement.     (c)   If Tenant occupies the Premises
for less than a full calendar year during the first or last calendar years of
the term hereof, Operating Expenses for such partial year shall be the actual
Operating Expenses for such period and Tenant shall make payments based upon the
Landlord’s estimates as provided above. At the end of such period, the Landlord
shall provide a statement which shall compare the amounts paid by Tenant to the
actual Operating Expenses for the period just completed and Tenant shall pay any
additional sums due, or Landlord shall refund to Tenant, if the Term has
expired, any sums due the other hereunder using the same method set forth above.
    (d)   Landlord’s failure during the Lease Term to prepare and deliver any
statements or bills, or Landlord’s failure to make a demand under this Paragraph
or under any provision of this Lease shall not in any way be deemed to be a
waiver of, or cause Landlord to forfeit or surrender, its rights to collect any
items of additional rent which may have become due pursuant to this Paragraph
during the Term of this Lease, except as otherwise specifically set forth in
this Lease. Tenant’s liability for all additional rent due under this
Paragraph 5 shall survive the expiration or earlier termination of this Lease.  
  (e)   The Building shall be maintained in good order, condition and repair,
ordinary wear and tear excepted, in the manner consistent with comparable
corporate headquarters in Troy, Michigan.

  6.   Character of Occupancy:

  (a)   The Premises are to be used only for those purposes set forth in
subparagraph F of Paragraph 1 hereof and no other use. Except for the Special
Use Approval, which Landlord has obtained and paid the expenses relating
thereto, Tenant shall, at its sole cost and expense, obtain all governmental
licenses and permits required to allow Tenant to conduct Tenant’s Use. The
parties acknowledge that a special use permit for the Premises was adopted by
the City of Troy pursuant to Resolution PC-2009-06-051 (the “Special Use
Approval”). Tenant agrees to comply with all applicable laws in connection with
its use of the Premises including, without limitation, the foregoing Special Use
Approval.     (b)   Tenant shall not suffer nor permit the Premises nor any part
thereof to be used in any manner, nor anything to be done therein, nor suffer or
permit anything to be brought into or kept therein, which would in any way
(i) make void or voidable any fire or liability insurance policy then in force
with respect to the Building; (ii) make unobtainable from reputable insurance
companies authorized to do business in Michigan any fire insurance with extended
coverage, or liability, boiler or other insurance required to be furnished by
Landlord under the terms of any lease or mortgage to which this Lease is
subordinate at standard rates provided Tenant is not deprived of its intended
use of the Premises; (iii) cause or in Landlord’s reasonable opinion be likely
to cause physical damage to the

10



--------------------------------------------------------------------------------



 



      Building or any part thereof; (iv) constitute a public or private
nuisance; (v) impair, in the reasonable opinion of Landlord, the appearance,
character or reputation of the Building; (vi) discharge objectionable fumes,
vapors or odors into the Building air conditioning system or into the Building
flues or vents not designed to receive them; (vii) impair or interfere with any
of the Building services; or (viii) constitute waste.     (c)   Tenant shall not
use the Premises nor permit anything to be done in or about the Premises which
will in any way conflict with any law, statute, ordinance or governmental rule
or regulation now in force or which may hereafter enacted or promulgated. Tenant
shall give prompt notice to Landlord of any notice it receives of the violation
of any law or requirement of any public authority with respect to the Premises
or the use or occupation thereof. Landlord shall give prompt notice to Tenant of
any notice it receives relative to the violation by Tenant of any law or
requirement of any public authority with respect to the Premises or the use or
occupation thereof. Further, Tenant shall not use the Premises or permit
anything to be done on or about the Premises which will in any way conflict with
or violate any private covenant, condition, or restriction recorded against the
Building Complex, including, without limitation, the documents and instruments
creating and governing the condominium for the Building Complex, if applicable.
    (d)   If the Landlord’s work in connection with making the Premises Ready
for Occupancy shall not be in compliance with applicable law for a period of ten
(10) days after either Tenant has notified Landlord of such circumstances or
Landlord otherwise is made aware of the circumstances, or such additional time
as may be required due to acts of Tenant’s Parties or acts of god, force
majeure, casualty damage, strikes, shortages of labor or materials, or other
causes beyond Landlord’s reasonable control, then (i) Landlord shall, within ten
(10) days of its receipt of such notice of non-compliance, either make such
repair or, if the repair cannot reasonably be completed within such ten-day
period, promptly commence the repair within such period and thereafter
diligently pursue same to completion, and (ii) if Tenant is unable to and does
not use the Premises in its entirety as a result of such violation, Base Rent
hereunder shall thereafter be abated until such time as such violation has been
corrected or Tenant begins using the Premises again, whichever shall first
occur.

  7.   Services and Utilities:

  (a)   Landlord agrees to provide janitorial services for the Premises in
accordance with specifications and hours to be agreed upon between Landlord and
Tenant. Landlord shall cause electric current, water and sewer and natural gas
to be supplied to the Premises and measured by separate meters, with one meter
for each utility. Landlord shall furnish such snow removal services to the
Premises as may, be reasonably required by Tenant.     (b)   Tenant hereby
agrees to pay all charges with respect to electrical service furnished to or
used within the Premises as and when due to such electrical provider.     (c)  
Tenant agrees that Landlord shall not be liable for failure to supply any
heating, air conditioning, electrical, janitorial, lighting or other services
during any period when Landlord uses reasonable diligence to supply such
services, or during any period Landlord is required to reduce or curtail such
services pursuant to any applicable laws, rules or regulations, now or hereafter
in force or effect, it being understood that Landlord may discontinue, reduce or
curtail such services, or any of them (either temporarily or permanently), at
such times as it may be necessary by reason of accident, unavailability of
employees, repairs, alterations, improvements, strikes, lockouts, riots, acts of
God, application of applicable laws, statutes, rules and regulations, or due to
any other happening beyond the control of Landlord. In the event of any such
interruption, reduction or discontinuance of Landlord’s services (either
temporary or permanent), except for the abatement described below,

11



--------------------------------------------------------------------------------



 



      Landlord shall not be liable for damages to persons or property as a
result thereof, nor shall the occurrence of any such event in any way be
construed as an eviction of Tenant or cause or permit an abatement, reduction or
setoff of rent, or operate to release Tenant from any of Tenant’s obligations
hereunder.         Notwithstanding the foregoing, if any utilities are
interrupted or discontinued due solely to the negligence of Landlord for a
period of ten (10) days after Tenant has notified Landlord of such interruption,
or such additional time as may be required due to acts of Tenant’s Parties or
acts of god, force majeure, casualty damage, strikes, shortages of labor or
materials, or other causes beyond Landlord’s reasonable control, and Tenant is
unable to and does not use, the Premises in its entirety as a result of such
interruption or discontinuance, Base Rent hereunder shall thereafter be abated
until such time as such utilities are restored or Tenant begins using the
Premises again, whichever shall first occur.     (d)   Whenever heat generating
machines or equipment or excessive lighting (i.e., that which exceeds the
typical lighting level used by office tenants in the area in which the Building
is located) are used by Tenant in the Premises which affect the temperature
otherwise maintained by the air conditioning system, Landlord reserves the right
to install supplementary air conditioning units in the Premises in the event
Landlord’s independent consulting engineer determines same are reasonably
necessary as a result of Tenant’s use of lights or equipment which generate heat
loads in excess of those for which the HVAC system is designed and the cost
therefor, including the cost of installation, operation and maintenance thereof,
shall be prepaid by Tenant to Landlord upon demand by Landlord.

  8.   Quiet Enjoyment:

     Landlord warrants and agrees to defend Tenant in the quiet enjoyment and
possession of the Premises from any acts of the Landlord, and all parties
claiming by or through the Landlord, during the term of this Lease so long as
Tenant complies with the provisions hereof. In the event of any transfer or
transfers of Landlord’s interest in the Premises or in the real property of
which the Premises are a part, other than a transfer for security purposes only,
the transferor shall be automatically relieved of any and all obligations and
liabilities on the part of Landlord accruing from and after the date of such
transfer.

  9.   Maintenance and Repairs:

  (a)   Subject to reimbursement as a part of Operating Expenses, Landlord shall
make all necessary repairs and replacements to the heating, air conditioning and
electrical systems located in the Building, and to the common areas, including
parking areas, and Landlord shall also make all repairs to the Premises which
are structural in nature; provided, however, that Tenant shall make all repairs
and replacements arising from its act, neglect or default and that of its
agents, servants, invitees and employees.         In the event that the Landlord
shall deem it necessary, or be required by any governmental authority to repair,
alter, remove, reconstruct or improve any part of the Premises or of the
Building (unless the same result from Tenant’s act, neglect, default or mode of
operation in which event Tenant shall make all such repairs, alterations and
improvements), such work shall be at Landlord’s sole cost and expense if due to
a violation of law if such law existed on or before the Commencement Date or as
a part of Operating Expenses if due to the adoption of a law or an amendment to
law after the Commencement Date, then the same shall be made by Landlord with
reasonable dispatch, and should the making of such repairs, alterations or
improvements cause any interference with Tenant’s use of the Premises, such
interference shall not relieve Tenant from performance of its obligations
hereunder.         Notwithstanding the foregoing, if the Landlord fails to make
repairs due solely to the negligence of Landlord for a period of ten (10) days
after Tenant has notified Landlord of such disrepair, or such additional time as

12



--------------------------------------------------------------------------------



 



      may be required due to acts of Tenant’s Parties or acts of god, force
majeure, casualty damage, strikes, shortages of labor or materials, or other
causes beyond Landlord’s reasonable control, and Tenant is unable to and does
not use, the Premises in its entirety as a result of such repair issue, Base
Rent hereunder shall thereafter be abated until such time as such repair is
completed or Tenant begins using the Premises again, whichever shall first
occur.     (b)   Landlord, at Tenant’s sole cost and expense as a part of
Operating Expenses, except as excluded from such definition above, shall
maintain the Premises in good order, condition and repair including the interior
surfaces of ceilings, walls and floors, all doors, and interior glass partitions
or glass surfaces. Landlord shall have no liability to Tenant for any damage,
inconvenience or interference with the use of the Premises by Tenant as a result
of performing any such work.     (c)   Landlord and Tenant shall each do all
acts required to comply with all applicable laws, ordinances, regulations and
rules of any public authority relating to their respective maintenance
obligations as set forth herein.

  10.   Alterations and Additions:

  (a)   Tenant shall make no alterations, additions or improvements to the
Premises (each an “Alteration”) or any part thereof without obtaining the prior
written consent of Landlord; provided, however, Tenant shall be entitled to make
cosmetic, non-structural alterations, additions, modifications and improvements
to the Premises, not exceeding $50,000 in each instance, which do not materially
adversely affect the Building systems without the requirement of Landlord’s
consent, but with notice to Landlord. Neither Landlord consent nor notice to
Landlord shall be needed to inspect, install, repair, remove or replace, from
time to time, Tenant’s FF&E. Landlord may impose, as a condition to the
aforesaid consent, such requirements as Landlord may deem necessary in its
reasonable judgment including, without limitation, the manner in which the work
is done, a right to require Tenant to use Landlord’s contractor and the times
during which it is to be accomplished, provided that Tenant shall not be
required to use Landlord’s contractor to the extent such work involves only
Tenant’s FF&E and, with respect to all other Alterations, if performed by the
Landlord’s contractor, the Landlord shall follow the same procedures it is
required to follow when making the Premises Ready for Occupancy pursuant to the
provisions of paragraph 20 hereof. In the event that Tenant is entitled to
construct the Expansion, such Expansion will not require a separate approval by
the Landlord under this subparagraph 10(a), subject to Tenant’s compliance with
the other terms of this paragraph and the provisions of this Lease. Tenant
further agrees not to connect with Building systems, including electric wires,
water pipes, fire safety and mechanical systems, any apparatus, machinery or
device without the prior written consent of Landlord.     (b)   All Alterations
(whether performed with or without Landlord’s consent as provided herein), shall
be deemed a part of the real estate and the property of Landlord and shall
remain upon and be surrendered with the Premises as a part thereof without
molestation, disturbance or injury at the end of said Term, whether by lapse of
time or otherwise, unless Landlord notifies Tenant otherwise, in which event
Tenant shall promptly remove, at its sole cost and expense, such alterations and
additions and restore the Premises to their condition prior to the making of the
same, reasonable wear and tear excepted. All such removal, whether required or
permitted by Landlord, shall be at Tenant’s sole cost and expense, and Tenant
shall restore the Premises to the condition in which the Premises were prior to
the making of the same, reasonable wear and tear excepted. All Tenant’s FF&E
including any movable partitions, machines and equipment which are installed in
the Premises by or for the account of Tenant, without expense to Landlord, and
can be removed without permanent structural damage to or defacement of the
Building or the Premises, and all furniture, furnishings and other articles of
personal property owned by Tenant and located in the Premises (all of which are
herein called “Tenant’s Property”), shall be and remain the property of

13



--------------------------------------------------------------------------------



 



      Tenant and may be removed by it at any time during the Term of this Lease.
However, if any of Tenant’s Property is removed, Tenant shall repair or pay the
cost of repairing any damage to the Building or the Premises resulting from such
removal. All additions or improvements which are to be surrendered with the
Premises shall be surrendered with the Premises, as a part thereof, at the end
of the Term or the earlier termination of this Lease.     (c)   If Landlord
authorizes persons requested by Tenant to perform any Alterations or repairs to
the Premises, then prior to the commencement of any such work, Tenant shall, on
request of Landlord, deliver to Landlord certificates issued by insurance
companies qualified to do business in the State of Michigan evidencing that
Workers’ Compensation, public liability insurance and property damage insurance,
all in amounts, with companies and on forms reasonably satisfactory to Landlord,
are in force and effect and maintained by all such contractors and
subcontractors engaged by Tenant to perform such work. All such policies shall
name Landlord as an additional insured. Each such certificate shall provide that
the same may not be cancelled or modified without thirty (30) days’ prior
written notice to Landlord.     (d)   Tenant, at its sole cost and expense,
shall cause any permitted Alterations, decorations, installations, additions or
improvements in or about the Premises to be performed in compliance with all
applicable requirements of insurance bodies having jurisdiction, and in such
manner as not to interfere with, delay, or impose any additional expense upon
Landlord in the construction, maintenance or operation of the Building, and so
as to maintain harmonious labor relations in the Building.

  11.   Entry by Landlord:

          Landlord and its agents shall have the right to enter the Premises at
all reasonable times and upon reasonable notice for the purpose of examining or
inspecting the same, to supply any services to be provided by Landlord for
Tenant hereunder, to show the same to prospective purchasers of the Building, to
make such alterations, repairs, improvements or additions to the Premises or to
the Building of which they are a part as Landlord may deem necessary or
desirable, and to show the same to prospective tenants of the Premises (provided
that in the event of a bona fide emergency, Landlord may enter the Premises
without advance notice solely for the purpose of taking emergency action).
Tenant shall have the right to exclude Landlord from entering into portions of
the Premises which include proprietary information or trade secrets unless
Landlord shall have signed a confidentiality agreement reasonably acceptable to
Landlord and Tenant. Tenant hereby waives any claim for damages for any injury
to, or interference with, Tenant’s business, any loss of occupancy or quiet
enjoyment of the Premises, or any other loss occasioned by such entry or repair
or service work which Landlord deems to be reasonably necessary. Landlord may
for the purpose of supplying scheduled janitorial services, enter the Premises
by means of a master key without liability to Tenant and without affecting this
Lease. If, during the last sixty (60) days of the Term hereof, Tenant shall have
removed substantially all of its property from the Premises, Landlord may
immediately enter and alter, renovate and redecorate the Premises without
elimination or abatement of rent or incurring liability to Tenant for any
compensation. Tenant shall not, without the prior consent of Landlord, change
the locks or install additional locks on any entry door or doors to the
Premises.

  12.   Construction Liens:

          Except for work undertaken by Landlord and to be paid for by Landlord,
Tenant shall pay or cause to be paid all costs for work done by Tenant or caused
to be done by Tenant on the Premises of a character which will or may result in
liens on Landlord’s interest therein and Tenant will keep the Premises free and
clear of all mechanic’s liens and other liens on account of work done for Tenant
or persons claiming under it. Tenant hereby agrees to indemnify, defend and save
Landlord harmless of and from all liability, loss, damage, costs or expenses,
including reasonable attorneys’ fees, incurred on account of any claims of any
nature whatsoever for work performed for, or materials or supplies furnished to
Tenant, including lien claims of laborers, material men or others. Should any
such liens be filed or recorded against the Premises with respect to work done
or for materials supplied to or on behalf of Tenant or any action affecting the
title thereto be commenced, Tenant shall cause such liens to be removed of
record within five (5) days after notice from Landlord or any other source. If
Tenant desires to contest any such claim of lien, it shall furnish Landlord with
security reasonably

14



--------------------------------------------------------------------------------



 



satisfactory to Landlord which equals at least 200 percent of the amount of the
claim, plus estimated costs and interest and if a final judgment establishing
the validity or existence of any lien for any amount is entered, Tenant shall
pay and satisfy the same at once. If Tenant shall be in default in paying any
charge for which such a mechanic’s lien or suit to foreclose such a lien has
been recorded or filed and shall not have given Landlord security as aforesaid,
Landlord may (but without being required to do so) pay such lien or claim and
any costs, and the amount so paid, together with reasonable attorneys’ fees
incurred in connection therewith, and interest on such sums paid by Landlord at
the Default Rate from the date of payment until reimbursed by Tenant shall be
immediately due from Tenant to Landlord. In addition, any failure by Tenant to
comply with the provisions of this Paragraph shall be deemed an Event of Default
entitling Landlord to pursue all remedies available to Landlord pursuant to the
terms of this Lease or otherwise.

  13.   Damage to Property, Injury to Persons:

  (a)   Except for claims arising due to the negligence of Landlord, Tenant, as
a material part of the consideration to be rendered to Landlord under this
Lease, hereby waives all claims of liability Tenant or Tenant’s successors or
assigns may have against Landlord, and Tenant hereby indemnifies and agrees to
hold Landlord harmless from and to defend Landlord against any and all claims of
liability for any injury or damage to any person or property whatsoever:
(1) occurring in, or about the Premises or any part thereof; and (2) occurring
in, or about the Building Complex. Except for claims arising due to the
negligence of Landlord, Tenant further indemnifies and agrees to hold Landlord
harmless from and against any and all claims arising from any breach or default
in the performance of any obligation on Tenant’s part to be performed under the
terms of this Lease, or arising from any act or negligence of Tenant, or any of
its agents, contractors, employees or invitees, from and against all costs,
attorneys’ fees, expenses and liabilities incurred in or about any such claim or
any action or proceeding brought thereon.     (b)   Landlord shall not be liable
to Tenant for any damage by or from any act of any owner or occupant of
adjoining or contiguous property. To the extent not covered by normal fire and
extended coverage insurance, Tenant agrees to pay for all damage to the Building
Complex, caused by Tenant’s misuse or neglect of the Premises or any portion of
the Building Complex.     (c)   Except for claims arising due to the negligence
of Landlord, neither Landlord nor its agents shall be liable for any damage to
property entrusted to Landlord, its agents or employees or the building manager,
if any, nor for the loss or damage to any property by theft or otherwise, by any
means whatsoever, nor for any injury or damage to persons or property resulting
from fire, explosion, falling plaster, steam, gas, electricity, sprinkler system
leakage, water or rain which may leak from any part of the Building or from the
pipes, appliances or plumbing works therein or from the roof, street or
subsurface or from any other place or resulting from dampness or any other cause
whatsoever; provided, however, nothing contained herein shall be construed to
relieve Landlord from liability for any personal injury resulting from its
negligence or that of its agents, servants or employees. Landlord or its agents
shall not be liable for interference with the lights, view or other incorporeal
hereditaments, nor, except as otherwise provided herein, relating to the
construction of the improvements to make the Premises Ready for Occupancy, shall
Landlord be liable for any latent defect in the Premises or in the Building.
Tenant shall give prompt notice to Landlord in case of fire or accidents in the
Premises or in the Building or of defects therein or in the fixtures or
equipment.     (d)   In case any action or proceeding is brought against
Landlord or Tenant by reason of any obligation on their respective parts to be
performed under the terms of this Lease, or arising from any of their acts or
negligence of them, respectively, or of their agents or employees, such party,
upon notice from the other party shall defend the same at its expense by counsel
reasonably satisfactory to the party giving such notice.

15



--------------------------------------------------------------------------------



 



  14.   Insurance:

  (a)   Tenant shall procure and maintain in effect at all times during the Term
comprehensive general liability insurance, naming the Landlord and any mortgagee
of the Building as an additional insured, with companies and in a form
satisfactory to Landlord, in the amount of not less than Two Million and
00/1OOths Dollars ($2,000,000.00) per occurrence and with excess liability
coverage (so-called umbrella insurance) of not less than Two Million and
00/1OOths Dollars ($2,000,000.00) and shall deliver said policies or
certificates to Landlord prior to initial occupancy and continuously maintain
such coverage thereafter. Such insurance shall be provided by companies that
maintain at least an A, V rating from AM Best. Landlord shall have the right,
upon not less than thirty (30) days’ prior written notice, if required by
Landlord’s mortgagee, to raise the limits hereinabove set forth not more often
than annually during the Term of this Lease. Landlord may, at its option,
procure the same for the account of Tenant, and the cost thereof shall be paid
to Landlord upon receipt by Tenant of bills therefor plus interest at the
Default Rate.     (b)   Tenant shall procure and maintain at its own cost during
the Term of this Lease and any extension hereof fire and extended coverage
Insurance on the property of Tenant.     (c)   Landlord shall at all times
during the Term procure and maintain, subject to reimbursement as a part of
Operating Expenses, “all-risk” or causes of loss-special form property insurance
in the amount not less than ninety percent (90%) of the insurable replacement
cost covering the Building and such other insurance as may be required by
Landlord’s mortgagee.     (d)   Each party agrees to use its best efforts to
include in each of its policies insuring against loss, damage or destruction by
fire or other casualty (insuring the Building and Landlord’s Property therein
and rental value thereof, in the case of Landlord, and insuring Tenant’s
Property and business interest in the Premises [business interruption insurance]
in the case of Tenant), a waiver of the insurer’s right of subrogation against
the other party, or if such waiver should be unobtainable or unenforceable
(i) an express agreement that such policy shall not be invalidated if the
insured waives the right of recovery against any party responsible for a
casualty covered by the policy before the casualty, or (ii) any other form of
permission for the release of the other party. If such waiver, agreement or
permission shall not be, or shall cease to be, obtainable without additional
charge or at all, the insured party shall so notify the other party promptly
after learning thereof. In such case, if the other party shall so elect and
shall pay the insurer’s additional charge therefor, such waiver, agreement or
permission shall be included in the policy, or the other party shall be named as
an additional insured in the policy. Each such policy which shall so name a
party hereto as an additional insured shall contain, if obtainable, agreements
by the insurer that the policy will not be cancelled without at least thirty
(30) days’ prior notice to both insureds and that the act or omission of one
insured will not invalidate the policy as to the other insured. The failure by
Tenant, if named as an additional insured under a policy obtained by Landlord,
promptly to endorse to the order of Landlord, without recourse, any instrument
for the payment of money under or with respect to the policy of which Landlord
is the owner or primary insured, shall be deemed a default under this Lease.

  15.   Damage or Destruction to Building:

  (a)   In the event the Premises or the Building are damaged by fire or other
insured casualty and the insurance proceeds have been made available therefor by
the holder or holders of any mortgages or deeds of trust covering the Building,
the damage shall be repaired by and at the expense of Landlord to the extent of
such insurance proceeds available therefor, provided such repairs and
restoration can, in Landlord’s reasonable opinion, be made within one hundred
eighty (180) days after the occurrence of such damage without the payment of
overtime or other premiums, and until such repairs and restoration are completed
the rent shall be abated in proportion to the part of the Premises which is
unusable by Tenant in the conduct of its business (but there shall be no

16



--------------------------------------------------------------------------------



 



      abatement of rent by reason of any portion of the Premises being unusable
for a period equal to ten [10] business days or less). Landlord agrees to notify
Tenant within thirty (30) days after such casualty if it estimates that it will
be unable to repair and restore the Premises within said one hundred eighty
(180) day period. Such notice shall set forth the approximate length of time
Landlord estimates will be required to complete such repairs and restoration.
Notwithstanding anything to the contrary contained herein, if Landlord cannot or
estimates it cannot make such repairs and restoration within said one hundred
eighty (180) day period, then Tenant may, by written notice to Landlord, cancel
this Lease as of the date of the occurrence of such damage, provided such notice
is given to Landlord within fifteen (15) days after Landlord notifies Tenant of
the estimated time for completion of such repairs and restoration. Except as
provided in this Paragraph 15, there shall be no abatement of rent and no
liability of Landlord by reason of any injury to or interference with Tenant’s
business or property arising from the making of any such repairs, alterations or
improvements in or to fixtures, appurtenances and equipment. Tenant understands
that Landlord will not carry insurance of any kind on Tenant’s furniture and
furnishings or on any fixtures or equipment removable by Tenant under the
provisions of this Lease, and that Landlord shall not be obligated to repair any
damage thereto or replace the same. Landlord shall not be required to repair any
injury or damage by fire or other cause, or to make any repairs or replacements
of improvements installed in the Premises by or for Tenant.     (b)   In case
the Building shall be so injured or damaged, whether by fire or otherwise
(though the Premises can be repaired within said one hundred eighty [180] days)
that Landlord, within thirty (30) days after the happening of such injury, shall
decide not to reconstruct or rebuild the Building, then notwithstanding anything
contained herein to the contrary, upon notice in writing to that effect given by
Landlord to Tenant within said thirty (30) days, Tenant shall pay the rent,
properly apportioned up to date of such occurrence, this Lease shall terminate
from the date of delivery of said written notice, and both parties hereto shall
be freed and discharged from all further obligations hereunder.

  16.   Condemnation:

  (a)   If the whole of the Premises or so much thereof as to render the balance
unusable by Tenant for the proper conduct of its business shall be taken under
power of eminent domain or transferred under threat thereof, then this Lease, at
the option of either Landlord or Tenant exercised by either party giving notice
to the other of such termination within thirty (30) days after such conveyance
or taking possession whichever is earlier, shall forthwith cease and terminate
and the rent shall be duly apportioned as of the date of such taking or
conveyance. No award for any partial or entire taking shall be apportioned, and
Tenant hereby assigns to Landlord any award which may be made in such taking or
condemnation, together with any and all rights of Tenant now or hereafter
arising in or to the same or any part thereof; provided, however, that nothing
contained herein shall be deemed to give Landlord any interest in or to require
Tenant to assign to Landlord any award made to Tenant for the taking of personal
property and fixtures belonging to Tenant and/or for expenses of moving to a new
location. In the event of a partial taking which does not result in a
termination of this Lease, rent shall be reduced in proportion to the reduction
in the size of the Premises so taken and this Lease shall be modified
accordingly. Promptly after obtaining knowledge thereof, Landlord or Tenant, as
the case may be, shall notify the other of any pending or threatened
condemnation or taking affecting the Premises or the Building.     (b)   If all
or any portion of the Premises shall be condemned or taken for governmental
occupancy for a limited period, not exceeding thirty (30) days, this Lease shall
not terminate and Tenant shall be entitled to receive the entire award therefor
(whether paid as damages, rent or otherwise) unless the period of governmental
occupancy extends beyond the expiration of this Lease, in which case Landlord
shall be entitled to such part of such award as shall be properly allocable to
the cost of

17



--------------------------------------------------------------------------------



 



      restoration of the Premises to the extent any such award is specifically
made for such purpose, and the balance of such award shall be apportioned
between Landlord and Tenant as of the date of such expiration. Provided however,
that Tenant shall remain responsible for all payment and performance obligations
set forth in this Lease. If the termination of such governmental occupancy is
prior to the expiration of this Lease, Tenant shall, to the extent an award has
been made for such purpose, restore the Premises as nearly as possible to the
condition in which they were prior to the condemnation or taking.

  17.   Assignment and Subletting:

          Tenant covenants not to assign or transfer this Lease or sublet the
Premises or any part thereof or interest therein (collectively, a “Transfer”) or
hypothecate, or mortgage the same or any part thereof or interest therein or use
or permit them to be used for any purpose other than previously mentioned
without the prior written consent of the Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed. A Transfer or other action in
violation of the foregoing, at Landlord’s option, shall be void and/or shall
constitute an Event of Default under this Lease. Notwithstanding anything
contained in this Paragraph to the contrary, Tenant, its sucessors and assigns,
shall have the right to assign or Transfer this Lease or sublease the Premises,
or any part thereof, without Landlord’s consent, to an Affiliate (a “Permitted
Assignee”) upon at least twenty (20) days prior written notice to Landlord, and
provided further that said Affiliate is not in default under any other lease for
space in a property that is managed or owned by Landlord or any of its
affiliates and Tenant remains fully and primarily liable for the payment of rent
and for the performance of all other obligations of Tenant contained in this
Lease unless, and only in the event, the original Tenant entity ceases to exist
as a distinct legal entity from and after the date of transfer (a “Permitted
Transfer”). For purposes of this Paragraph, the term “Affiliate” shall also
include, by virtue of a bona fide, arms-length business transaction and not in
liquidation, (i) the successor to Tenant by merger or (ii) the purchaser of all
or substantially all of the capital stock or assets of Tenant, or (iii) other
business reorganization.
          Except for a Permitted Transfer, if Tenant desires to Transfer this
Lease or any interest herein, then at least thirty (30) days but not more than
one hundred eighty (180) days prior to the effective date of the proposed
Transfer, Tenant shall submit to Landlord: (i) a statement containing the name
and address of the proposed assignee or subtenant; (ii) such financial
information with respect to the proposed assignee or subtenant as Landlord shall
reasonably require; (iii) the type of use proposed for the Premises; (iv) all of
the principal terms of the proposed assignment or subletting; and (v) four
(4) originals of the assignment or sublease on a form approved by Landlord and
four (4) executed originals of the Landlord’s form of Consent to Sublease or
Assignment and Assumption of Lease and Consent.
          At any time within twenty (20) business days after Landlord’s receipt
of all of the information and documents described above, Landlord may, at its
option by written notice to Tenant, elect to: (a) sublease the Premises or the
portion thereof proposed to be sublet by Tenant upon the same terms as those
offered to the proposed subtenant unless the proposed subtenant is a Permitted
Assignee; (b) take an assignment of the Lease upon the same terms as those
offered to the proposed assignee; or (c) terminate the Lease in its entirety or
as to the portion of the Premises proposed to be assigned or sublet, with a
proportionate adjustment in the Base Rent payable hereunder if the Lease is
terminated as to less than all of the Premises.
          Fifty percent (50%) of all sums or other economic consideration
received by Tenant in connection with such assignment or subletting, whether
denominated as rental or otherwise, which exceed in the aggregate, the total sum
which Tenant is obligated to pay Landlord under this Lease (prorated to reflect
obligations allocable to less than all of the Premises under a sublease) (the
“Profit”) shall be paid to Landlord.
          Except for the Permitted Transfer described in the first paragraph of
this Section 20, regardless of Landlord’s consent, which consent shall not be
unreasonably withheld, conditioned or delayed, no subletting or assignment shall
release Tenant of Tenant’s obligation or alter the primary liability of Tenant
to pay the rental and to perform all other obligations to be performed by Tenant
hereunder unless otherwise agreed by Landlord in writing. The acceptance of
rental by Landlord from any other person shall not be deemed to be a waiver by
Landlord or any provision hereof. Consent to one assignment or subletting shall
not be deemed consent to any subsequent assignment or subletting. In the event
of default of any of the terms hereof, Landlord may proceed directly against
Tenant without the necessity of exhausting remedies against such assignee or
successor. Landlord may consent to subsequent assignments or subletting of this
Lease or amendments or modifications to this Lease with

18



--------------------------------------------------------------------------------



 



assignees of Tenant, without notifying Tenant, or any successor of Tenant, and
without obtaining its or their consent thereto and such action shall not relieve
Tenant of liability under this Lease.
          In the event Tenant shall assign this Lease or sublet the Premises or
request the consent of Landlord to any assignment or subletting or if Tenant
shall request the consent of Landlord for any act that Tenant proposes to do,
then Tenant shall pay Landlord’s reasonable attorneys’ fees and processing fees
incurred in connection therewith.

  18.   Estoppel Certificate:

          Tenant further agrees at any time and from time to time, on or before
ten (10) days after written request by Landlord, to execute, acknowledge and
deliver to Landlord an estoppel certificate certifying (to the extent it
believes the same to be true) that this Lease is unmodified and in full force
and effect (or if there have been modifications, that the same is in full force
and effect as modified, and stating the modifications), that there have been no
defaults thereunder by Landlord or Tenant (or if there have been defaults,
setting forth the nature thereof), and the date to which the rent and other
charges have been paid, if any, it being intended that any such statement
delivered pursuant to this Paragraph may be relied upon by any prospective
purchaser of all or any portion of Landlord’s interest herein, or a holder or
prospective holder of any mortgage encumbering any portion of the Premises.
Tenant’s failure to deliver such statement within such time shall be a default
under this Lease and shall be conclusive upon Tenant that:

  (a)   This Lease is in full force and effect without modification except as
may be represented by Landlord;     (b)   There are no uncured defaults in
Landlord’s performance;     (c)   Not more than one (1) month’s rent has been
paid in advance; and     (d)   The amount of any security deposit paid to, and
held by, Landlord.

  19.   Default:

  (a)   The following events (herein referred to as an “Event of Default”) shall
constitute defaults of Tenant hereunder:

  (1)   Tenant shall default in the due and punctual payment of rent, or any
other amounts payable hereunder, and such default shall continue for five
(5) days after receipt of written notice from Landlord;     (2)   This Lease or
the estate of Tenant hereunder shall be transferred to or shall pass to or
devolve upon any other person or party in violation of this Lease;     (3)  
This Lease or the Premises or any part thereof shall be taken upon execution or
by other process of law directed against Tenant, or shall be taken upon or
subject to any attachment at the instance of any creditor or claimant against
Tenant, and said attachment shall not be discharged or disposed of within
fifteen (15) days after the levy thereof;     (4)   Tenant shall file a petition
in bankruptcy or insolvency or for reorganization or arrangement under the
bankruptcy laws of the United States or under any insolvency act of any state,
or shall voluntarily take advantage of any such law or act by answer or
otherwise, or shall be dissolved or shall make an assignment for the benefit of
creditors, unless such action will permit Tenant to continue performance of this
Lease;     (5)   Involuntary proceedings under any such bankruptcy law or
insolvency act or for the dissolution of Tenant shall be instituted against
Tenant, or a receiver or trustee shall be appointed of all or substantially all
of the property of Tenant, and such proceeding shall not be dismissed or such
receivership or trusteeship vacated

19



--------------------------------------------------------------------------------



 



      within sixty (60) days after such institution or appointment unless such
action will permit Tenant to continue performance of this Lease;

  (6)   Tenant shall abandon the Premises for thirty (30) consecutive days;    
(7)   The failure by Tenant to furnish Landlord any Subordination,
Non-Disturbance and Attornment Agreement or Estoppel Certificate requested by
Landlord within the time period prescribed herein; and     (8)   Tenant shall
fail to perform any of the other agreements, terms, covenants or conditions
hereof on Tenant’s part to be performed, and such non-performance shall continue
for a period of thirty (30) days after notice thereof by Landlord to Tenant, or
if such performance cannot be reasonably had within such thirty (30) day period,
Tenant shall not in good faith have commenced such performance within such
thirty (30) day period and shall not diligently proceed therewith to completion
within an additional period of sixty (60) days.

  (b)   Upon the occurrence of an Event of Default, Landlord shall have the
right, at its election, then or at any time thereafter and while any such Event
of Default shall continue, either:

  (1)   To give Tenant written notice of Landlord’s intention to terminate this
Lease on the date of such given notice or on any later date specified therein,
whereupon on the date specified in such notice, Tenant’s right to possession of
the Premises shall cease and this Lease shall thereupon be terminated, except as
to Tenant’s liability, as if the expiration of the term fixed in such notice
were the end of the term herein originally demised; or     (2)   To re-enter and
take possession of the Premises or any part thereof, and repossess the same as
Landlord’s former estate and expel Tenant and those claiming through or under
Tenant, and remove the effects of both or either, using such force for such
purposes as may be reasonably necessary, without being liable for prosecution
thereof, without being deemed guilty of any manner of trespass, and without
prejudice to any remedies for arrears of rent or preceding breach of covenants
or conditions. Should Landlord elect to re-enter as provided in this
Paragraph 19(b)(2) or should Landlord take possession pursuant to legal
proceedings or pursuant to any notice provided for by law, Landlord may, from
time to time, without terminating this Lease, relet the Premises or any part
thereof in Landlord’s or Tenant’s name, but for the account of Tenant, for such
term or terms (which may be greater or less than the period which would
otherwise have constituted the balance of the term of this Lease) and on such
conditions and upon such other terms (which may include concessions of free rent
and alteration and repair of the Premises) as Landlord, in its sole discretion,
may determine, and Landlord may collect and receive the rents therefor. Landlord
shall in no way be responsible or liable for any failure to relet the Premises,
or any part thereof, or for any failure to collect any rent due upon such
reletting. No such reentry or taking possession of the Premises by Landlord
shall be construed as an election on Landlord’s part to terminate this Lease
unless a written notice of such intention be given to Tenant. No notice from
Landlord hereunder or under a forcible entry and detainer statute or similar law
shall constitute an election by Landlord to terminate this Lease unless such
notice specifically so states. Landlord reserves the right following any such
re-entry and/or reletting to exercise its right to terminate this Lease by
giving Tenant such written notice, in which event this Lease will terminate as
specified in said notice.

20



--------------------------------------------------------------------------------



 



  (c)   In the event that Landlord does not elect to terminate this Lease as
permitted in Paragraph 19(b)(1) hereof, but on the contrary, elects to take
possession as provided in Paragraph 19(b)(2), Tenant shall pay to Landlord:
(i) the rent and other sums as herein provided, which would be payable hereunder
if such repossession had not occurred, less (ii) the net proceeds, if any, of
any reletting of the Premises after deducting all Landlord’s expenses in
connection with such reletting, including, but without limitation, all
repossession costs, brokerage commissions, legal expenses, attorneys’ fees,
expenses of employees, alteration and repair costs and expenses of preparation
for such reletting. If, in connection with any reletting, the new lease term
extends beyond the existing term, or the premises covered thereby include other
premises not part of the Premises, a fair apportionment of the rent received
from such reletting and the expenses incurred in connection therewith as
provided aforesaid will be made in determining the net proceeds from such
reletting.     (d)   In the event this Lease is terminated, Landlord shall be
entitled to recover forthwith against Tenant as damages for loss of the bargain
and not as a penalty, an aggregate sum which, at the time of such termination of
this Lease, represents the excess, if any, of the aggregate of the rent and all
other sums payable by Tenant hereunder that would have accrued for the balance
of the term over the aggregate rental value of the Premises (such rental value
to be computed on the basis of a tenant paying not only a rent to Landlord for
the use and occupation of the Premises, but also such other charges as are
required to be paid by Tenant under the terms of this Lease) for the balance of
such term, both discounted to present worth at the rate of three percent (3%)
per annum.     (e)   Suit or suits for the recovery of the amounts and damages
set forth above may be brought by Landlord, from time to time, at Landlord’s
election and nothing herein shall be deemed to require Landlord to await the
date whereon this Lease or the Term hereof would have expired by limitation had
there been no such default by Tenant or no such termination, as the case may be.
Each right and remedy provided for in this Lease shall be cumulative and shall
be in addition to every other right or remedy provided for in this Lease or now
or hereafter existing at law or in equity or by statute or otherwise, including,
but not limited to, suits for injunctive relief and specific performance. The
exercise or beginning of the exercise by Landlord of any one or more of the
rights or remedies provided for in this Lease or now or hereafter existing at
law or in equity or by statute or otherwise shall not preclude the simultaneous
or later exercise by Landlord of any and all other rights or remedies provided
for in this Lease or now or hereafter existing at law or in equity or by statute
or otherwise. All costs incurred by Landlord in connection with collecting any
amounts and damages owing by Tenant pursuant to the provisions of this Lease or
to enforce any provision of this Lease, including reasonable attorneys’ fees
from the date any such matter is turned over to an attorney, shall also be
recoverable by Landlord from Tenant.     (f)   No failure by Landlord to insist
upon the strict performance of any agreement, term, covenant or condition hereof
or to exercise any right or remedy consequent upon a breach thereof, and no
acceptance of full or partial rent during the continuance of any such breach,
shall constitute a waiver of any such breach of such agreement, term, covenant
or condition. No agreement, term, covenant or condition hereof to be performed
or complied with by Tenant, and no breach thereof, shall be waived, altered or
modified except by written instrument executed by Landlord. No waiver of any
breach shall affect or alter this Lease, but each and every agreement, term,
covenant and condition hereof shall continue in full force and effect with
respect to any other then existing or subsequent breach thereof. Notwithstanding
any unilateral termination of this Lease, this Lease shall continue in force and
effect as to any provisions hereof which require observance or performance of
Landlord or Tenant subsequent to termination.     (g)   Any amounts paid by
either party to cure any defaults of the other hereunder, shall, if not repaid
by the other party within ten (10) days of demand by the party paying such
amount, thereafter bear interest at the Default Rate, until paid.

21



--------------------------------------------------------------------------------



 



  (h)   Neither Tenant’s interest in this Lease, nor any estate hereby created
in Tenant, nor any interest herein or therein, shall pass to any trustee or
receiver or assignee for the benefit of creditors or otherwise by operation of
law, except as may be specifically be provided pursuant to the federal
Bankruptcy Code.         If, as a matter of law, Landlord has no right on the
bankruptcy of Tenant to terminate this Lease, then, if Tenant, as debtor, or its
trustee wishes to assume or assign this Lease, in addition to curing or
adequately assuring the cure of all defaults existing under this Lease on
Tenant’s part on the date of filing of the proceeding (such assurances being
defined below), Tenant, as debtor, or the trustee or assignee must also furnish
adequate assurances of future performance under this Lease (as defined below).
Adequate assurance of curing defaults means the posting with Landlord of a sum
in cash sufficient to defray the cost of such a cure. Adequate assurance of
future performance under this Lease means posting a deposit equal to three
(3) months’ rent, including all other charges and additional rent payable by
Tenant hereunder, and, in the case of an assignee, assuring Landlord that the
assignee is financially capable of assuming this Lease, and that its use of the
Premises will not be detrimental to the other tenants or Landlord. In a
reorganization under Chapter 11 of the federal Bankruptcy Code, the debtor or
trustee must assume this Lease or assign it within one hundred twenty (120) days
from the filing of the proceeding, or it shall be deemed to have rejected and
terminated this Lease.         Upon the filing of a petition by or against
Tenant under the Bankruptcy Code, Tenant, as debtor and as debtor in possession,
and any trustee who may be appointed agree as follows: (i) to perform each and
every obligation of Tenant under this Lease, until such time as this Lease is
rejected by order of the United States Bankruptcy Court; and, (ii) to pay
monthly in advance on the first day of each month as reasonable compensation for
use and occupancy of the Premises an amount equal to all rent, additional rent,
and other charges otherwise due pursuant to this Lease and (iii) to reject or
assume this Lease within sixty (60) days of the filing of such petition under
Chapter VII of the federal Bankruptcy Code or within one hundred twenty
(120) days of the filing of a petition under any other Chapter; and (iv) to give
Landlord at least forty-five (45) days’ prior written notice of any proceeding
relating to any assumption of this Lease, and (v) to give at least thirty
(30) days’ prior written notice of any abandonment of the Premises; any such
abandonment to be deemed a rejection of this Lease.         No default of this
Lease by Tenant, either prior to or subsequent to the filing of such a petition,
shall be deemed to have been waived unless expressly done so in writing by
Landlord.     (i)   Landlord shall not be in default under this Lease unless
Landlord fails to perform its obligations hereunder within a reasonable time,
but in no event later than sixty (60) days after written notice by Tenant to
Landlord and to Landlord’s Mortgagee whose name and address shall have been
furnished to Tenant in writing and specifying how Landlord has failed to perform
such obligations and the act required to cure the same; provided, however, that
if the nature of Landlord’s obligation is such that more than sixty (60) days
are required for performance, Landlord shall not be in default if Landlord
commences performance within such sixty (60) day period and thereafter
diligently prosecutes the same to completion. In no event shall Tenant have the
right to terminate this Lease as a result of Landlord’s default and Tenant’s
remedies shall be limited to damages.

  20.   Completion of Premises:

  (a)   Landlord has agreed to complete the Premises in accordance with plans
and specifications and the construction schedule prepared by Landlord and
approved by the parties, a copy of which is attached hereto as Exhibit

22



--------------------------------------------------------------------------------



 



      C. Such work shall include the replacement of the dead trees (which shall
be at Landlord’s sole cost and expense and not part of the Allowance, as defined
below) and all work in the loading area of the Premises (including screening
such area with trees). Promptly after execution of this Lease, Landlord will
cause to be prepared design drawings with respect to the improvements to be
installed in the Premises. After the design drawings have been completed,
Landlord shall submit same to Tenant for Tenant’s approval. Tenant hereby agrees
to approve said plans or, in lieu thereof, advise Landlord of any comment which
Tenant may have with respect to the plans, within ten (10) business days after
receipt of said plans from Landlord. In the event Tenant fails to approve or
otherwise comment on said drawings within the foregoing time period, then for
each day of delay by Tenant, the obligation of Landlord to deliver possession of
the Premises Ready for Occupancy shall be likewise extended for an additional
day. After the design drawings have been approved by Tenant in the foregoing
manner, Landlord shall cause Kirco Manix Construction, LLC, its contractor, to
obtain third party bids for the first phase of work to complete the Premises.
The project shall be performed on an “open book” basis. Tenant shall be advised
of the cost of such cost of construction. Each item with a cost of $10,000 or
more shall be bid to a minimum of three contractors, Landlord shall make a
recommendation to Tenant of the bid it favors and the reasons thereof, and
Tenant will either confirm the recommendation or select one of the other bids.
The foregoing shall be repeated for each phase of construction. Tenant shall
have the right, during the construction process, to be advised as to the amount
of the various subcontracts entered into by Landlord’s contractor so that Tenant
can continue to monitor the cost of construction. In connection with the
completion of the Premises, Landlord shall contribute the sum of One Million One
Hundred Ninety-six Thousand Seven Hundred ($1,196,700.00) Dollars (i.e., 47,868
square feet times Twenty-five ($25) Dollars) (the “Allowance”) for the
installation of the improvements to be installed by Landlord. In the event the
budget for the improvements exceeds the Allowance (the “Tenant’s TI Cost”), then
Tenant shall pay the Tenant’s TI Cost to Landlord on a percentage basis (i.e.
the ratio of the Tenant’s TI Cost bears to the total cost to complete the
Premises) on a progress basis, monthly, within fifteen (15) days after notice
from Landlord of the amount due, simultaneously with Landlord’s progress
payments for the Tenant improvement work. In the event Tenant fails to pay such
amounts when due, then for each day of delay by Tenant, the obligation of
Landlord to deliver possession of the Premises Ready for Occupancy shall be
likewise extended for an additional day. In determining the cost of the
improvements, it is acknowledged and agreed that in addition to the actual cost
of construction, said cost shall include, the design and engineering costs
incurred by Landlord, the cost of preparing plans and specifications for the
installation of the improvements and the cost of obtaining all Building and
construction permits necessary in connection with the performance of such
construction. In addition, such cost of construction shall include: (i) a
construction management fee charged by Landlord’s contractor in an amount equal
to either five percent (5%) of the cost of the work or Sixty thousand Dollars
($60,000), whichever is greater; and (ii) a lump sum payment to be paid to
Landlord’s contractor for general conditions in the amount of Ninety-five
Thousand Dollars ($95,000) (“General Conditions Fee”). Notwithstanding the
foregoing, it is understood and agreed that (i) Twelve Thousand Dollars
($12,000) of the General Conditions Fee has been allocated to pay the costs of
permits and fees in connection with the work required to make the Premises Ready
for Occupancy, and (ii) the General Conditions Fee shall either be increased, in
the event the actual cost of such permits and fees exceeds $12,000, or
decreased, in the event the actual cost of such permits and fees is less than
$12,000. In the event that after completion of construction and obtaining a
certificate of occupancy there remains a balance due from the Tenant for the
cost of the construction in excess of the Allowance, Landlord shall provide an
invoice to Tenant and Tenant shall pay such sum to Landlord within thirty
(30) days after receipt of an invoice for such costs. In the event that after
completion of construction and obtaining a certificate of occupancy either:
(i) there remains a balance of the Allowance which is unspent, or (ii) if Tenant
has paid to Landlord the Tenant’s TI Cost and the sum of the Tenant’s TI Cost

23



--------------------------------------------------------------------------------



 



      plus the Allowance exceeds the cost of construction; Landlord shall make
reasonable commercial efforts to determine the amount of such balance within
thirty (30) days after obtaining the certificate of occupancy and shall provide
notice to Tenant. Tenant shall have the right to elect to receive a check for
such balance payable to Tenant, or a credit to be applied against Base Rent next
due hereunder, provided however, in recognition that Landlord must make payments
under its mortgage of the Premises, Tenant agrees that the credit against Base
Rent may not exceed more than twenty-five percent (25%) of the Base Rent in any
month.         The parties also agree that the Allowance includes the
“clean-up”, the exterior of the Premises and the installation of trees to shield
the loading area, but not the replacement of dead trees that Landlord has agreed
to undertake at its sole cost.         The parties also agree that the Landlord
will provide an additional allowance to Tenant, in excess of the Allowance, for
repairs to the parking areas of the Premises in the amount of Fifteen Thousand
Dollars ($15,000) (the “Parking Lot Allowance”). Promptly following full
execution and delivery of this Lease, Tenant will identify the areas of the
parking lot which it desires to have repaired. If the amount of the Parking Lot
Allowance is not sufficient to pay the estimated cost to perform such repairs,
as determined by Landlord in its sole discretion, Tenant shall have the option
to either (i) elect not to make any repairs to the parking lot which exceed the
Parking Lot Allowance, (ii) be responsible for, and pay directly during the
performance of such repairs, the amount of such repairs which exceeds the
Parking Lot Allowance, or (iii) direct Landlord to perform such parking lot
repairs during the Spring of 2010, in which event Tenant shall pay to Landlord,
as a part of its Operating Expenses for calendar year 2010, the costs incurred
by Landlord in performing such repairs in excess of the Parking Lot Allowance.  
  (b)   In any event, aside from standard warranty work related to the
improvements constructed by Landlord, Landlord shall not have any obligation for
the repair or replacement of any portions of the interior of the Premises which
are damaged or wear out during the Term hereof, regardless of the cause
therefor, including, but not limited to, carpeting, draperies, window coverings,
wall coverings, painting or any of Tenant’s Property or betterments in the
Premises, except as otherwise specifically set forth in this Lease. Except as
otherwise specifically set forth in Paragraph 3(c) hereof, Landlord has made and
makes no representation of the date on which it will make the Premises Ready for
Occupancy. The rent credit, the postponement of rent and extension of the
Commencement Date as herein provided for such period shall be in full settlement
for all claims which Tenant might have. “Ready for Occupancy” as that term is
used herein shall mean the date when all major construction aspects of the
Premises and any remodeling work to be performed by Landlord are completed
although minor items are not completed (including but not limited to touch-up
plastering or repainting which does not unreasonably interfere with Tenant’s
ability to carry on its business in the Premises) and the City of Troy has
issued a temporary or permanent certificate of occupancy for the Premises.
Landlord shall use reasonable commercial efforts to obtain the permanent
certificate of occupancy for the Premises within ninety (90) days after issuance
of the temporary certificate of occupancy, except for extensions of time due to
unavailability of materials or items which cannot be completed due to weather
conditions.     (c)   The improvements installed by Landlord shall be
constructed in a good and workmanlike manner, free of all liens, and in
accordance with all laws, statutes, ordinances, building codes, rules and
regulations of any federal, state or municipal body or other governmental agency
having jurisdiction thereof in effect, including the Amercian With Disabilities
Act of 1990, 42 U.S.C. ‘12101 et. seq. and applicable regulations. Landlord
shall obtain, on Tenant’s behalf, a warranty on all construction work performed
to the Premises that the same will be free of any material defect or workmanship
for one (1) year after the completion thereof.

24



--------------------------------------------------------------------------------



 



  (d)   Any disagreement or dispute which may arise between Landlord and Tenant
with reference to the construction of Landlord’s work undertaken pursuant to
subparagraph (a) above (other than as to time) where the amount in dispute is
less than $25,000.00 shall be submitted either to a registered architect
mutually agreed to by Landlord and Tenant or other third party selected by
Landlord and Tenant, whose decision shall be final and binding upon both
Landlord and Tenant. However, if any disagreement or dispute between Landlord
and Tenant with reference to construction of Landlord’s work undertaken pursuant
to subparagraph (a) above, where the controversy equals or exceeds $25,000.00,
such shall be decided by arbitration in accordance with the Construction
Industry Arbitration Rules of the American Arbitration Association unless the
parties mutually agree otherwise. Notice of the demand for arbitration shall be
filed in writing with the other party and with the American Arbitration
Association and shall be made within a reasonable time after the dispute has
arisen, but in no event later than forty-five (45) days. Any claim not submitted
to arbitration within forty-five (45) days after the event giving right of such
claim shall be barred. The arbitrator’s decision shall be final and binding upon
Landlord and Tenant and a judgment for enforcement thereof shall be entered by a
court of competent jurisdiction. Landlord and Tenant agree that all arbitration
hearings shall be held in the Detroit, Michigan metropolitan area and that any
contractors, subcontractors, laborers, material men, and other persons having
responsibility for the claim or dispute may be joined in the arbitration.    
(e)   Tenant shall notify Landlord in writing of all incidental items of
uncompleted work (“Punchlist”) within thirty (30) days after the Commencement
Date. Landlord shall complete the work set forth on the Punchlist as
expeditiously as possible, but in no event later than ninety (90) days after
Landlord’s receipt of the Punchlist from Tenant (unless the work needed
materially impacts Tenant’s operations in which event Landlord shall promptly
complete such work), except for work delayed due to seasonal climate and other
weather conditions or work delayed due to the delivery of replacement materials.

  21.   Removal of Tenant’s Property:

          All movable furniture and personal effects of Tenant not removed from
the Premises within ten (10) days after the vacation or abandonment thereof or
prior to the termination of this Lease for any cause whatsoever shall
conclusively be deemed to have been abandoned and may be appropriated, sold,
stored, destroyed or otherwise disposed of by Landlord without notice to Tenant
and without obligation to account therefor, and Tenant shall pay Landlord for
all expenses incurred in connection with the storage or disposition of such
property.

  22.   Holding Over:

          Should Tenant, with or without Landlord’s written consent, hold over
after the termination of this Lease, Tenant shall become a tenant from month to
month only upon each and all of the terms herein provided as may be applicable
to such month to month tenancy and any such holding over shall not constitute an
extension of this Lease. During such holding over, Tenant shall pay rent equal
to one and one-quarter the last monthly Base Rent and the other monetary charges
as provided herein. Such tenancy shall continue until terminated by Landlord or
Tenant by a written notice of its intention to terminate such tenancy given at
least ten (10) days prior to the date of termination of such monthly tenancy.
Nothing in this paragraph shall give Tenant any right to hold over beyond the
term of the Lease or give Tenant any expectation that Tenant will be permitted
or suffered to do so. Without limiting the foregoing, Tenant shall indemnify,
protect, defend and hold harmless Landlord from and against any and all claims,
liabilities, actions, losses, damages (including without limitation, direct,
indirect, incidental and consequential) and expenses (including, without
limitation, court costs and reasonable attorneys’ fees) asserted against or
sustained by Landlord and arising by reason of such retention of possession,
which obligations shall survive the expiration or termination of the Lease Term.

25



--------------------------------------------------------------------------------



 



  23.   Parking Areas:

          Tenant shall have the exclusive right to use all of the parking spaces
upon the Premises and those granted to Landlord under the Parking Easement.
Tenant, its employees, agents and visitors agree to obey and abide by all rules
and regulations established, modified and amended from time to time by Landlord
for the safety, protection, cleanliness and preservation of order in connection
with such parking ingress and egress and other automobile and pedestrian use of
the Building Complex. Landlord shall not be responsible to Tenant, its
employees, agents or visitors for violations by any visitor or user of said
parking facilities of said rules and regulations or assignment of spaces, nor
shall Landlord have any obligation to police the unauthorized use of any such
parking spaces.

  24.   Surrender and Notice:

          Upon the expiration or earlier termination of this Lease, Tenant shall
promptly quit and surrender to Landlord the Premises broom clean, in good order
and condition, ordinary wear and tear excepted, and Tenant shall remove all of
its movable furniture and other effects and such alterations, additions and
improvements as Landlord shall require Tenant to remove pursuant to
Paragraph 10. In the event Tenant fails to vacate the Premises on a timely basis
as required, Tenant shall be responsible to Landlord for all costs incurred by
Landlord as a result of such failure, including, but not limited to, any amounts
required to be paid to third parties who were to have occupied the Premises.

  25.   Acceptance of Premises by Tenant:

          Taking possession of the Premises by Tenant shall be conclusive
evidence as against Tenant that the Premises were in the condition agreed upon
between Landlord and Tenant, and acknowledgment of satisfactory completion of
the work, which Landlord has agreed in writing to perform, except as otherwise
set forth herein.

  26.   Subordination and Attornment:

  (a)   This Lease, and all rights of Tenant hereunder, are and shall be subject
and subordinate in all respect to all present and future ground leases,
overriding leases and underlying leases and/or grants of term of the land and/or
the Building or the Building Complex now or hereafter existing and to all
mortgages, deeds of trust and building loan agreements, including leasehold
mortgages, deeds of trust and building loan agreements, which may now or
hereafter affect the Building or the Building Complex or any of such leases,
whether or not such mortgages or deeds of trust shall also cover other lands or
buildings, to each and every advance made or hereafter to be made under such
mortgages or deeds of trust, and to all renewals, modifications, replacements
and extensions of such leases and such mortgages or deeds of trust. This
Paragraph shall be self-operative and no further instrument of subordination
shall be required. In confirmation of such subordination, Tenant shall promptly
execute and deliver, at its sole cost and expense, an instrument consistent with
this paragraph, in recordable form, if required by Landlord, the lessor of any
such lease or the holder of any such mortgage or deed of trust, or any of their
respective successors in interest. The leases to which this Lease is, at the
time referred to, subject and subordinate pursuant to this Paragraph are
hereinafter sometimes called “superior lease” and the mortgages or deeds of
trust to which this Lease is, at the time referred to, subject and subordinate
are hereinafter sometimes called “superior mortgages”. The lessor of a superior
lease or the beneficiary of a superior mortgage or their successors in interest
are hereinafter sometimes collectively referred to as a “superior party”.      
  It shall be a condition of the foregoing subordination that the superior party
shall have agreed that so long as no default exists under this Lease which is
continuing beyond the expiration of any applicable grace or cure period,
(1) neither the holder nor the lessor shall name or join Tenant nor any “person”
(as hereinafter defined) claiming through or under Tenant as a party defendant
to any action for foreclosure or other enforcement of the remedies of the holder
under the superior mortgage or the lessor under the superior lease (unless
required by law as a condition precedent to commencing or proceeding with any
such action or other enforcement proceeding); (ii) the leasehold estate,
possession and use of the Premises in accordance with the terms of the Lease and
all other rights of Tenant (and any person claiming through or under Tenant)
under the

26



--------------------------------------------------------------------------------



 



      Lease shall not be interfered with, affected or disturbed in any way by
reason of the subordination of the Lease to the superior mortgage or the
superior lease, as the case may be, or any enforcement or the superior mortgage
or any sale pursuant to the foreclosure of the superior mortgage or any deed or
assignment in lieu of foreclosure or similar devise; and (iii) the Lease shall
not be terminated by the holder or lessor in connection with, or by reason of,
foreclosure or other proceedings for the enforcement of the superior mortgage or
the superior lease, as the case may be, or by reason of a transfer of the
Landlord’s interest under the Lease pursuant to the taking of a deed or
assignment in lieu of foreclosure or similar device, or by reason of the
termination or expiration of a superior mortgage or superior lease or any other
enforcement proceedings with respect to any superior mortgage or superior lease,
and the Lease shall be unaffected by any of the foregoing proceedings, provided
however, this Lease may be terminated if a new Lease on the same terms and
conditions of and having the same priority of lien as this Lease (or if not the
same priority of lien, such different priority of lien shall not affect Tenant
with respect to its occupancy of the Premises), is offered to Tenant and
actually executed and delivered by such aforesaid holder or lessor.        
Landlord has obtained and delivered to Tenant for comment its current
mortgagee’s form of a subordination agreement.     (b)   Tenant shall take no
steps to terminate this Lease, without giving written notice to such superior
party, and a reasonable opportunity to cure (without such superior party being
obligated to cure) any default on the part of Landlord under this Lease and
which cure period shall equal at least thirty (30) days after notice or such
greater time if such superior party has commenced such cure and is diligently
pursuing same to completion, any default on the part of Landlord under this
Lease.     (c)   In the event any proceedings are brought for the foreclosure
of, or in the event of the conveyance by deed in lieu of foreclosure of, or in
the event of the exercise of the power of sale under, any superior mortgage,
Tenant hereby attorns to, and covenants and agrees to execute an instrument in
writing reasonably satisfactory to the new owner whereby Tenant attorns to, such
successor in interest and recognizes such successor as the Landlord under this
Lease.     (d)   If the holder of any superior mortgage or a ground lease, or
anyone claiming by, through or under such holder, shall become the lessee under
the ground lease as a result of foreclosure of the superior mortgage, or by
reason of an assignment of the lessee’s interest under the ground lease and the
giving of a deed to the Building or the Building Complex in lieu of foreclosure,
there shall be no obligation on the part of such person succeeding to the
interest of the lessee under the ground lease to comply with, observe or perform
any obligations as sublessor, tenant or landlord under any superior lease, nor
shall Tenant look to such person for any security deposit delivered to Landlord
pursuant to the provision of Paragraph 29 hereof unless said security deposit
has actually been received by such parties as security for the performance by
Tenant under this Lease.     (e)   If, in connection with the procurement,
continuation or renewal of any financing for which the Building or the Building
Complex, or of which the interest of the lessee therein under a superior lease,
represents collateral in whole or in part, an institutional lender shall request
reasonable modifications of this Lease as a condition of such financing, Tenant
will not unreasonably withhold its consent thereto provided that such
modifications do not increase the obligations of Tenant under this Lease or
adversely affect any rights of Tenant or decrease the obligations of Landlord
under this Lease.     (f)   Landlord represents that, except for the mortgage
existing as of the date of this Lease with Flagstar, there are no mortgages,
deeds of trust or superior leases presently affecting the Premises.

27



--------------------------------------------------------------------------------



 



      Should the Landlord be deemed to have breached the foregoing
representation, Landlord’s liability shall extend only to taking such actions as
may be required to cure such breach, or other steps to make the representation
true, and Tenant shall not be entitled to any damages or abatement of Rent or
other charges due under the Lease due to such misrepresentation, provided that
Tenant shall in no event be legally dispossessed of the Premises as a result
thereof.

  27.   Payments after Termination:

          No payments of money by Tenant to Landlord after the termination of
this Lease, in any manner, or after giving of any notice (other than a demand
for payment of money) by Landlord to Tenant, shall reinstate, continue or extend
the term of this Lease or affect any notice given to Tenant prior to the payment
of such money, it being agreed that after the service of notice of the
commencement of a suit or other final judgment granting Landlord possession of
the Premises, Landlord may receive and collect any sums of rent due, or any
other sums of money due under the terms of this Lease or otherwise exercise its
rights and remedies hereunder. The payment of such sums of money, whether as
rent or otherwise, shall not waive said notice or in any manner affect any
pending suit or judgment theretofore obtained.

  28.   Authorities for Action and Notice:

  (a)   Except as herein otherwise provided, Landlord may act in any matter
provided for herein by its building manager or any other person who shall from
time to time be designated in writing.     (b)   All notices or demands required
or permitted to be given to Landlord hereunder shall be in writing, and shall be
deemed duly served when received or refused, if hand delivered, one (1) business
day after deposited with a recognized overnight courier service, or five
(5) days after deposited in the United States mail, with proper postage prepaid,
certified or registered, return receipt requested, addressed to Landlord at the
address set forth in the beginning of this Lease, or at the most recent address
of which Landlord has notified Tenant in writing, to the attention of Chief
Executive Officer. All notices or demands required to be given to Tenant
hereunder shall be in writing, and shall be deemed duly served when received if
hand delivered or refused, one (1) business day after deposited with a
recognized overnight courier service or five (5) days after deposited in the
United States mail, with proper postage prepaid, certified or registered, return
receipt requested, addressed to Tenant at its principal office in the Building
to the attention of Corporate Secretary with a copy to: C. Kim Shierk, Myers
Nelson Dillon & Shierk, PLLC, 40701 Woodward Avenue, Suite 235, Bloomfield
Hills, Michigan 48304. Either party shall have the right to designate a
different address to which notice is to be mailed by serving on the other party
a written notice in the manner hereinabove provided.

  29.   Security Deposit:

      [Intentionally Deleted]

  30.   Liability of Landlord:

          Tenant shall look only to Landlord’s estate and interest in the
Building (or to the proceeds thereof) for the satisfaction of Tenant’s remedies
for the collection of any judgment (or other judicial process) requiring the
payment of money by Landlord in the event of any default by Landlord under this
Lease, and no other property or other assets of Landlord shall be subject to
levy, execution or other enforcement, procedure for the satisfaction of Tenant’s
remedies under or with respect to this Lease and neither Landlord nor any of the
members or managers comprising the limited liability company which is the
Landlord herein, shall be liable for any deficiency. Nothing contained in this
Paragraph shall be construed to permit Tenant to offset against rents due a
successor landlord, a judgment (or other judicial process) requiring the payment
of money by reason of any default of a prior landlord, except as otherwise
specifically set forth herein.

28



--------------------------------------------------------------------------------



 



  31.   Brokerage:

          Tenant represents and warrants that it has dealt only with the Broker
defined in subparagraph I of Paragraph 1 hereof in the negotiation of this
Lease. Landlord shall make payment of the brokerage fee due to the Broker
pursuant to and in accordance with Landlord’s separate agreement with the
Broker. Landlord and Tenant each hereby agree to indemnify and hold the other
harmless of and from any and all loss, cost, damage or expense (including,
without limitation, all counsel fees and disbursements) by reason of any claim
of or liability to any other broker claiming through it and arising out of or in
connection with the execution and delivery of this Lease. In the event any claim
shall be made by any other broker who shall claim to have negotiated this Lease
on behalf of Tenant or to have introduced Tenant to the Building or to Landlord,
Tenant shall have the right to defend any such action by counsel to be selected
by Tenant and approved by Landlord, which approval shall not be unreasonably
withheld,conditioned or delayed and in the event such broker shall be successful
in any such action, Tenant shall, in addition to making payment of the claim of
such broker, be responsible for all counsel fees incurred in such action.

  32.   Signage:

          Provided Tenant is not then in default under the Lease beyond any
applicable grace or cure period, and Tenant is then in occupancy of all of the
Building, Tenant or any Permitted Assignee, but not any other assignee or
sublessee, this right being personal to the original Tenant and any Permitted
Assignees, shall have the right, at its sole cost and expense, to, subject to
obtaining all necessary approvals under law or otherwise and Landlord’s consent
thereto, (i) to install one (1) outdoor sign bearing the Tenant’s name on the
exterior wall of the Building; and (ii) to install monument signage including on
on any existing monument. At anytime that Tenant is not in occupancy of at least
fifty percent (50%) of the Building, Landlord shall have the right to require
that Tenant, at its sole cost and expense, remove any or all of the signage
described above.
          Except as permitted above, no sign, advertisement or notice shall be
inscribed, painted or affixed on any part of the inside or outside of the
Building unless of such color, size and style and in such place upon or in the
Building, as shall be first designated by Landlord, but there shall be no
obligation or duty on Landlord to allow any sign, advertisement or notice to be
inscribed, painted or affixed on any part of the inside or outside of the
Building. Landlord shall have the right to remove all non-permitted signs
without notice to Tenant, and at the expense of Tenant.

  33.   Name of Building Project:

          Landlord has named the Building Complex under the name set forth in
subparagraph A of Paragraph 1 hereof. Landlord hereby reserves the right, at any
time and from time to time, without notice to Tenant, to change the name of the
Building Complex and to name or change the name of any building located therein
at Landlord’s sole discretion.

  34.   Area of Premises:

          The parties stipulate that for all purposes of this Lease the area
stated herein for the Premises shall be the square footage of the Leased
Premises and the Tenant shall have no right to claim the square footage is
different regardless of the actual measurement of the Premises.

  35.   Furnishing of Financial Statements:

          Each year during the Term, on or before April 1, Tenant shall furnish
to Landlord its audited final statements for the immediately preceding fiscal
year, which shall include, at a minimum, a balance sheet, income statement and a
statement of changes in financial condition, for such previous year, as well as
the auditor’s opinion regarding such statements. In addition, Tenant shall
update any fnancial statements previously delivered hereunder by providing its
most recent quarterly financial statements upon Landlord’s request.

  36.   Miscellaneous:

  (a)   The rules and regulations attached hereto and marked Exhibit “B”, as
well as such rules and regulations as may hereafter be adopted by Landlord for
the safety, care and cleanliness of the Premises and the Building and the
preservation of good order thereon, are hereby expressly made a part hereof, and
Tenant agrees to obey all such rules and regulations. The violation of any of
such rules and regulations by Tenant shall be deemed a breach of this Lease by
Tenant affording Landlord all the remedies set

29



--------------------------------------------------------------------------------



 



      forth herein. Landlord shall not be responsible to Tenant for the
non-performance by any other occupant of the Building of any of said rules and
regulations.     (b)   The term “Landlord”, as used in this Lease, so far as
covenants or obligations on the part of Landlord are concerned, shall be limited
to mean and include only the owner or owners of the Building at the time in
question, and in the event of any transfer or transfers of the title thereto,
Landlord herein named (and in the case of any subsequent transfers or
conveyances, the then grantor) shall be automatically released from and after
the date of such transfer or conveyance of all liability in respect to the
performance of any covenants or obligations on the part of Landlord contained in
this Lease thereafter to be performed and relating to events occurring
thereafter; provided that any funds in the hands of Landlord or the then grantor
at the time of such transfer in which Tenant has an interest shall be turned
over to the grantee, and any amount then due and payable to Tenant by Landlord
or the then grantor under any provisions of this Lease shall be paid to Tenant.
    (c)   This Lease shall be construed as though the covenants herein between
Landlord and Tenant are independent and not dependent and Tenant shall not be
entitled to any set off of the rent or other amounts owing hereunder against
Landlord, if Landlord fails to perform its obligations set forth herein. The
foregoing shall in no way impair the right of Tenant to commence a separate
action against Landlord for any violation by Landlord of the provisions hereof
so long as notice is first given to Landlord and any holder of a mortgage or
deed of trust covering the Building Complex or any portion thereof of whose
address Tenant has been notified in writing and an opportunity granted to
Landlord and such holder to correct such violation.     (d)   If any clause or
provision of this Lease is illegal, invalid or unenforceable under present or
future laws effective during the term of this Lease, then and in that event, it
is the intention of the parties hereto that the remainder of this Lease shall
not be affected thereby, and it is also the intention of the parties to this
Lease that in lieu of each clause or provision of this Lease that is illegal,
invalid or unenforceable, there shall be added as a part of this Lease a clause
or provision as similar in terms to such illegal, invalid or unenforceable
clause or provision as may be possible and be legal, valid and enforceable,
provided such addition does not increase or decrease the obligations of or
derogate from the rights or powers of either Landlord or Tenant.     (e)   The
captions of each paragraph are added as a matter of convenience only and shall
be considered of no effect in the construction of any provision or provisions of
this Lease.     (f)   Except as herein specifically set forth, all terms,
conditions and covenants to be observed and performed by the parties hereto
shall be applicable to and binding upon their respective heirs, administrators,
executors and assigns. The terms, conditions and covenants hereof shall also be
considered to be covenants running with the land.     (g)   If there is more
than one entity or person which or who are the Tenants under this Lease, the
obligations imposed upon Tenant under this Lease shall be joint and several.    
(h)   No act or thing done by Landlord or Landlord’s agent during the term
hereof, including, but not limited to, any agreement to accept surrender of the
Premises or to amend or modify this Lease, shall be deemed to be binding upon
Landlord unless such act or things shall be by an officer of Landlord or a party
designated in writing by Landlord as so authorized to act. The delivery of keys
to Landlord, or Landlord’s agent, employees or officers shall not operate as a
termination of this Lease or a surrender of the Premises. No payment by Tenant,
or receipt by Landlord, of a lesser amount than the monthly rent herein
stipulated, shall be deemed to be other than on account of the earliest
stipulated rent, nor shall any endorsement or statement on any check or any
letter accompanying any

30



--------------------------------------------------------------------------------



 



      such, or payment as rent, be deemed an accord and satisfaction, and
Landlord may accept such check or payment without prejudice to Landlord’s right
to recover the balance of such rent or pursue any other remedy available to
Landlord.

  (i)   Tenant acknowledges and agrees that it has not relied upon any
statements, representations, agreements or warranties except such as are
expressed in this Lease.     (j)   Time is of the essence hereof.     (k)  
Tenant represents to Landlord that the party executing this Lease is authorized
to do so by requisite action of the Board of Directors, or partners, as the case
may be, and agree upon request to deliver to each other a resolution or similar
document to that effect.     (l)   This Lease shall be governed by and construed
in accordance with the laws of the State of Michigan.     (m)   This Lease,
together with any Addendum and Exhibits attached hereto, contains the entire
agreement of the parties and may not be amended or modified in any manner except
by an instrument in writing signed by both parties.     (n)   Notwithstanding
anything in this Lease to the contrary, Landlord shall incur no liability to
Tenant with respect to, and shall not be responsible for any failure to perform,
any of Landlord’s obligations hereunder if such failure is caused by any reason
beyond the control of Landlord including, but not limited to governmental law,
ordinances, rules or regulations, strike, labor trouble, fire, flood,
earthquake, civil commotion, or failure or disruption of utility services. The
amount of time for Landlord to perform any of Landlord’s obligations shall be
extended by the amount of time Landlord is delayed in performing such obligation
by reason of any force majeure occurrence.     (o)   Alll references in this
Lease to the compliance with law shall be deemed to include compliance with the
terms and provisions of the Special Use Approval, the Master Deed and the
Consent Judgment, as such term is hereinafter defined.

  37.   Representations:

  (a)   As a material inducement to Tenant’s execution of this Lease, Landlord
represents to Tenant, as of the date hereof and, as of the Commencement Date, as
follows:

  (i)   Landlord is the fee simple owner of the Premises subject to no
easements, restrictions, mortgages, encumbrances or other matter which would:
(i) preclude Landlord’s grant of the Lease to Tenant,or (ii) prevent the use of
the Premises for the permitted use specified in this Lease.     (ii)   Landlord
has not received notice of any claim, suit or other action or investigation with
respect to the violation of any legal requirements of the Premises, including,
without limitation, environmental laws, and Landlord knows of no existing
violations of law relating to the Premises.     (iii)   Landlord knows of no
action or proceeding, pending or threatened, to have any portion of the Premises
taken or used for any governmental purposes or any other governmental action,
proceeding or investigation.     (iv)   Landlord is a Michigan limited liability
company, validly existing in good standing under the Laws of Michigan and has
the power to own its own property and assets, to lease the Premises to Tenant
and to carry on its business as required under this Lease in the State.

31



--------------------------------------------------------------------------------



 



  (v)   The execution of this Lease constitutes the binding obligation of
Landlord and has been duly authorized by all necessary limited liability company
action. This Lease will not conflict with or result in a breach of Landlord’s
Articles of Organization or Operating Agreement or any agreements to which
Landlord is a party or by which it may be bound, or violate any applicable legal
requirement, including, without limitation, any requirement, restriction or
easement applicable to the Premises or Landlord.     (vi)   Landlord knows of no
action or proceeding, pending or threatened, to impose a special assessment
against the Premises.

          Should the Landlord be deemed to have breached any of the foregoing
representations, Landlord’s liability shall extend only to taking such actions
as may be required to cure such breach, or other steps to make the
representation true, and Tenant shall not be entitled to any damages or
abatement of Rent or other charges due under the Lease due to such
misrepresentation, provided that Tenant shall in no event be legally
dispossessed of the Premises as a result thereof.

  (b)   As a material inducement to Landlord’s execution of this Lease, Tenant
represents to Landlord, as of the date hereof, as follows:

  (i)   Tenant is a Michigan corporation, validly existing in good standing
under the Laws of Michigan and has the power to own its own property and assets,
to lease the Premises from Landlord and to carry on its business as required
under this Lease in the State.     (ii)   The execution of this Lease
constitutes the binding obligation of Tenant and has been duly authorized by all
necessary corporate action. The party executing this Lease has the power and
authority to do so and bind the Tenant. This Lease will not conflict with or
result in a breach of Tenant’s Articles of Incorporation or Bylaws or any
agreements to which Landlord is a party or by which it may be bound.

          Should the Tenant be deemed to have breached any of the foregoing
representations, Tenant’s liability shall extend only to taking such actions as
may be required to cure such breach, or other steps to make the representation
true, and Landlord shall not be entitled to any damages or other charges due
under the Lease due to such misrepresentation.

  38.   Environmental:

          As of the Commencement Date, Landlord represents, that to its
knowledge, that except as provided in that certain Phase I Environmental Site
Assessment prepared by ATC Associates Inc. dated January 27, 2009, the Premises
are free from hazardous materials, the presence of which would give rise to a
violation of environmental laws and Landlord warrants that during the Term it
shall not use hazardous materials in the Premises in a manner which would give
rise to a violation of environmental laws at the Premises.
          Except for claims arising due to the negligence of Tenant, Landlord
hereby indemnifies and agrees to hold Tenant harmless, and to defend Tenant, of
and from all liability, loss, cost, damage or expense, including reasonable
attorneys’ fees, arising from any breach or default in the foregoing
representation and warranty and to defend Tenant against any and all claims of
liability for any injury or damage to any person or property whatsoever
resulting thererfrom.
          Landlord shall obtain a reliance letter for the Phase I Environmental
Site Assessment for the benefit of the Tenant.

  39.   Consent Judgment and Condominium:

  (a)   The Premises is subject to a certain First Amended and Restated Consent
Judgment dated July 2, 1997 and recorded in Liber 17359 at Page 72, Oakland
County Records (“Consent Judgment”). Landlord hereby represents that as of the
date hereof, that it has not received notice of any violation of the the Consent
Judgment.

32



--------------------------------------------------------------------------------



 



      Should the Landlord be deemed to have breached the foregoing
representation, Landlord’s liability shall extend only to taking such actions as
may be required to cure such breach, or other steps to make the representation
true, and Tenant shall not be entitled to any damages or abatement of Rent or
other charges due under the Lease due to such misrepresentation, provided that
Tenant shall in no event be legally dispossessed of the Premises as a result
thereof.         Landlord also agrees to file and diligently pursue an amendment
to the Consent Judgment that removes the requirement that a meeting room in the
Building be made available to the public. Prior to the effective date of such
removal, Landlord agrees to make a meeting room available to the public, at such
times and at such cost, as the Landlord deems reasonable in its sole and
absolute discretion at another location owned by Landlord or its affilaites.

  (b)   The Premises is also subject to the Master Deed. Landlord hereby
represents that as of the date hereof, that it has not received notice of any
violation of the Master Deed and that the Permitted Use described in
Section 1.F. of this Lease is a permitted use for the Premises under the Master
Deed.         Should the Landlord be deemed to have breached the foregoing
representation, Landlord’s liability shall extend only to taking such actions as
may be required to cure such breach, or other steps to make the representation
true, and Tenant shall not be entitled to any damages or abatement of Rent or
other charges due under the Lease due to such misrepresentation, provided that
Tenant shall in no event be legally dispossessed of the Premises as a result
thereof.

33



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease the
day and year first above written.

            LANDLORD:


KIRTS OFFICE CENTER ASSOCIATES, L.L.C., a
Michigan limited liability company


By: Kirts Development, L.L.C., Managing Member
      By:   /s/ A. Mathew Kiriluk II         Name:   A. Mathew Kiriluk II      
  Its:  Managing Member       
TENANT:


SOMANETICS CORPORATION, a Michigan corporation           By:   /s/ Mary Ann
Victor         Name:   Mary Ann Victor        Its:        Vice President and
Chief Administrative Officer     

34



--------------------------------------------------------------------------------



 



EXHIBIT “A”
SITE PLAN
(SITE PLAN) [k48099k4809902.gif]

35



--------------------------------------------------------------------------------



 



EXHIBIT “A”
LOCATION OF PREMISES
(LOCATION OF PREMISES) [k48099k4809903.gif]

36



--------------------------------------------------------------------------------



 



EXHIBIT “B”
RULES AND REGULATIONS
ATTACHED TO AND MADE A PART OF LEASE, DATED July 22, 2009, BY AND BETWEEN KIRTS
OFFICE CENTER ASSOCIATES, L.L.C., AS LANDLORD, AND SOMANETICS CORPORATION, AS
TENANT. TENANT AGREES FOR ITSELF, ITS EMPLOYEES, INVITEES AND AGENTS TO COMPLY
FULLY WITH THE FOLLOWING RULES AND REGULATIONS AND WITH SUCH REASONABLE
MODIFICATIONS THEREOF AND ADDITIONS THERETO AS LANDLORD MAY MAKE FOR THE
BUILDING:
     1. No sign, picture, lettering, notice or advertisement of any kind shall
be painted or displayed on or from the windows, doors, roof, or outside walls of
the Building. In the event of the violation of the foregoing by Tenant, Landlord
may remove same without any liability and may charge the expense incurred for
such removal to Tenant.
     2. Tenant shall not use the name of the Building for any purpose other than
that of the business address of Tenant. Tenant agrees that Landlord may assign a
name to the Building and/or change the name of the Building at Landlord’s
option.
     3. The sidewalks, entrances, exterior passages and courts shall not be
obstructed or encumbered or used for any purpose other than ingress and egress
to and from the Building.
     4. No curtains, blinds, shades, screens, awnings, or other projections
shall be attached to or hung in, or used in connection with, any window or door
of the Leased Premises or outside wall of the Building without the prior written
consent of the Landlord, not to be unreasonably withheld, delayed or
conditioned, nor shall Tenant place objects against glass partitions, doors or
windows which would be unsightly from the exterior of the Building.
     5. Any carpeting cemented down shall be installed with a releasable
adhesive.
     6. No animals or pets shall be used in testing in the Building or the
Leased Premises.
     7. The water and wash closets and other plumbing fixtures shall not be used
for any purpose other than those for which they were constructed, and no
sweepings, rubbish, rags, or other substances shall be thrown therein. All
damage resulting from any misuse of the fixtures shall be borne by the Tenant
who, or whose servants, employees, agents, visitors or licensees, shall have
caused the same.
     8. No tenant shall mark, paint, drill into, or in any way deface any part
of the Leased Premises or the Building of which they form a part. No boring,
cutting or stringing of wires shall be permitted, except with the prior written
consent of the Landlord, and as the Landlord may direct.
     9. [Intentionally Deleted]
     10. [Intentionally Deleted]
     11. [Intentionally Deleted]
     12. No additional locks or bolts of any kind shall be placed upon any of
the doors and windows by Tenant, nor shall any change be made in existing locks
or the mechanism thereof, unless and until Landlord is provided a key with
respect thereto. Tenant must, upon the termination of its tenancy, return to the
Landlord all keys of stores, offices, and toilet rooms, either furnished to or
otherwise procured by Tenant and in the event of the loss of any keys, so
furnished, such tenant shall pay to the Landlord the cost thereof.
     13. Tenant assumes full responsibility for protecting the Leased Premises
from theft, robbery and pilferage.
     14. Tenant is not permitted to use any part of the Building or the common
areas for lodging, or for any immoral or illegal purpose.
     15. All loading, unloading, receiving or delivery of goods, supplies or
disposal of garbage or refuse shall be made only through entryways provided for
such purposes by Landlord.

37



--------------------------------------------------------------------------------



 



     16. Tenant shall be responsible for any damage to the Building or the
property or others and injuries sustained by any person whomsoever resulting
from the use or moving of such articles in or out of the Leased Premises, and
shall make all repairs and improvements required by Landlord or governmental
authorities in connection with the use or moving of such articles.
     17. Tenant shall not bring in or allow to be kept upon the Leased Premises
any inflammable, combustible or explosive fluid, chemical or substance or any
article deemed extra hazardous on account of fire or other dangerous properties,
except in compliance with all applicable governmental laws and regulations.
     18. Tenant shall provide adequate waste and rubbish receptacles to prevent
unreasonable hardship to Landlord in discharging its obligation regarding
cleaning services.
     19. Tenant will not permit any mechanic’s liens to be placed against the
Leased Premises.
     20. Wherever the word “Tenant” occurs, it is understood and agreed that it
shall mean Tenant’s associates, agents, clerks, servants and visitors. Wherever
the word “Landlord” occurs, it is understood and agreed that it shall mean
Landlord’s assigns, agents, clerks, servants and visitors.

38



--------------------------------------------------------------------------------



 



EXHIBIT “C”
CONSTRUCTION SCHEDULE
(CONSTRUCTION SCHEDULE) [k48099k4809904.gif]

39



--------------------------------------------------------------------------------



 



SCHEDULE 1
LEGAL DESCRIPTION OF THE BUILDING COMPLEX
The Candlewood Hotel/Office Center Condominium as described and depicted in that
certain Master Deed for Candlewood Hotel/Office Center Condominium recorded at
Liber 17654, Page 812 with the Oakland County, Michigan Register of Deeds

40